Exhibit 10.2

U.S. $50,000,000

SENIOR UNSECURED BRIDGE CREDIT AGREEMENT

dated as of November 26, 2013

among

SCORPIO ACQUISITION CORPORATION,

as Holdings,

POLYMER GROUP, INC.,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

CITICORP NORTH AMERICA, INC.,

as Administrative Agent,

BARCLAYS BANK PLC,

as Syndication Agent,

RBC CAPITAL MARKETS1

and

HSBC BANK USA, N.A.,

as Co-Documentation Agents,

CITIGROUP GLOBAL MARKETS INC.

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers

and

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC,

RBC CAPITAL MARKETS

and

HSBC SECURITIES (USA) INC.,

as Joint Bookrunners

 

1  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS    Section 1.01  

Defined Terms

     1    Section 1.02  

Other Interpretive Provisions

     37    Section 1.03  

Accounting Terms and Determinations

     38    Section 1.04  

Rounding

     38    Section 1.05  

Times of Day

     38    Section 1.06  

Currency Equivalents Generally

     39    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS    Section 2.01  

The Loans

     39    Section 2.02  

Borrowings and Continuations of Loans

     39    Section 2.03  

[Reserved]

     40    Section 2.04  

[Reserved]

     40    Section 2.05  

Prepayments

     40    Section 2.06  

Termination or Reduction of Commitments

     41    Section 2.07  

Repayment of Loans

     41    Section 2.08  

Interest

     42    Section 2.09  

Fees

     42    Section 2.10  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
and Applicable Fee Rate

     42    Section 2.11  

Evidence of Debt

     43    Section 2.12  

Payments Generally; Administrative Agent’s Clawback

     43    Section 2.13  

Sharing of Payments by Lenders

     45    ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   
Section 3.01  

Taxes

     45    Section 3.02  

Illegality

     48    Section 3.03  

Inability to Determine Rates

     48    Section 3.04  

Increased Costs; Reserves on Loans

     48    Section 3.05  

Compensation for Losses

     49    Section 3.06  

Mitigation Obligations; Replacement of Lenders

     50    Section 3.07  

Survival

     50    ARTICLE IV    CONDITIONS PRECEDENT    Section 4.01  

Conditions to Effectiveness of this Agreement

     50    Section 4.02  

Certain Funds Period

     51    Section 4.03  

Determinations Under Sections 4.01 and 4.02

     52   

 

-i-



--------------------------------------------------------------------------------

ARTICLE V    REPRESENTATIONS AND WARRANTIES    Section 5.01  

Existence, Qualification and Power; Compliance with Laws

     53    Section 5.02  

Authorization; No Contravention

     53    Section 5.03  

Governmental Authorization; Other Consents

     53    Section 5.04  

Binding Effect

     54    Section 5.05  

Financial Statements; No Material Adverse Effect

     54    Section 5.06  

Litigation

     54    Section 5.07  

Environmental Compliance

     54    Section 5.08  

Ownership of Property; Liens; Intellectual Property; Insurance

     55    Section 5.09  

Taxes

     55    Section 5.10  

ERISA Compliance

     56    Section 5.11  

Subsidiaries; Equity Interests

     56    Section 5.12  

Margin Regulations; Investment Company Act

     56    Section 5.13  

Disclosure

     56    Section 5.14  

Solvency

     57    Section 5.15  

Labor Matters

     57    Section 5.16  

Anti-Terrorism Law

     57    Section 5.17  

Foreign Corrupt Practices Act

     58    ARTICLE VI    AFFIRMATIVE COVENANTS    Section 6.01  

Financial Statements

     58    Section 6.02  

Certificates; Other Information

     59    Section 6.03  

Notices

     61    Section 6.04  

Payment of Obligations

     61    Section 6.05  

Preservation of Existence, Etc.

     61    Section 6.06  

Maintenance of Properties

     62    Section 6.07  

Maintenance of Insurance

     62    Section 6.08  

Compliance with Laws

     62    Section 6.09  

Books and Records

     62    Section 6.10  

Inspection Rights

     62    Section 6.11  

Future Guarantees

     62    Section 6.12  

Compliance with Environmental Laws

     63    Section 6.13  

[Reserved]

     63    Section 6.14  

Exchange Notes

     63    Section 6.15  

Corporate Separateness

     64    Section 6.16  

Securities Demand

     65    Section 6.17  

Syndication

     67    Section 6.18  

Change of Control

     68    Section 6.19  

[Reserved]

     69    Section 6.20  

The Scheme and Related Matters

     69    Section 6.21  

Post-Closing Requirements

     70    ARTICLE VII    NEGATIVE COVENANTS    Section 7.01  

Liens

     70    Section 7.02  

[Reserved]

     71    Section 7.03  

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock

     71    Section 7.04  

Merger, Consolidation or Sale of All or Substantially All Assets

     76   

 

-ii-



--------------------------------------------------------------------------------

Section 7.05  

Asset Sales

     77    Section 7.06  

Limitation on Restricted Payments

     81    Section 7.07  

Change in Nature of Business

     87    Section 7.08  

Transactions with Affiliates

     87    Section 7.09  

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

     89    Section 7.10  

Use of Proceeds

     90    Section 7.11  

[Reserved]

     90    Section 7.12  

Clear Market

     90    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES    Section 8.01  

Events of Default

     90    Section 8.02  

Remedies Upon Event of Default

     92    Section 8.03  

Exclusion of Immaterial Subsidiaries

     93    Section 8.04  

Application of Funds

     93    ARTICLE IX    AGENT    Section 9.01  

Appointment and Authority

     94    Section 9.02  

Rights as a Lender

     94    Section 9.03  

Exculpatory Provisions

     94    Section 9.04  

Reliance by Administrative Agent

     95    Section 9.05  

Delegation of Duties

     95    Section 9.06  

Resignation of Administrative Agent

     95    Section 9.07  

Non-Reliance on Administrative Agent and Other Lenders

     95    Section 9.08  

No Other Duties, Etc.

     96    Section 9.09  

Administrative Agent May File Proofs of Claim

     96    Section 9.10  

Withholding Tax

     96    ARTICLE X    MISCELLANEOUS    Section 10.01  

Amendments, Etc.

     97    Section 10.02  

Notices; Effectiveness; Electronic Communication

     98    Section 10.03  

No Waiver; Cumulative Remedies; Enforcement

     100    Section 10.04  

Expenses; Indemnity; Damage Waiver

     100    Section 10.05  

Payments Set Aside

     101    Section 10.06  

Successors and Assigns

     102    Section 10.07  

Treatment of Certain Information; Confidentiality

     105    Section 10.08  

Right of Setoff

     105    Section 10.09  

Interest Rate Limitation

     106    Section 10.10  

Counterparts; Integration; Effectiveness

     106    Section 10.11  

Survival of Representations and Warranties

     106    Section 10.12  

Severability

     106    Section 10.13  

Replacement of Lenders

     106    Section 10.14  

Governing Law; Jurisdiction Etc.

     107    Section 10.15  

[Reserved]

     108    Section 10.16  

Waiver of Jury Trial

     108    Section 10.17  

No Advisory or Fiduciary Responsibility

     108    Section 10.18  

Electronic Execution of Assignments and Certain Other Documents

     108    Section 10.19  

USA PATRIOT Act Notice

     109   

 

-iii-



--------------------------------------------------------------------------------

Schedules:       Schedule 1.01A    -    Subsidiary Guarantors Schedule 1.01B   
-    Unrestricted Subsidiaries Schedule 2.01    -    Lenders; Initial Loan
Commitments Schedule 5.01    -    Compliance with Laws Schedule 5.06    -   
Litigation Schedule 5.10(a)    -    ERISA Compliance Schedule 5.11    -   
Subsidiaries Schedule 10.02    -    Notices Exhibits:       Exhibit A    -   
Form of Committed Loan Notice Exhibit B    -    Form of Initial Loan Note
Exhibit C-1    -    Form of Assignment and Assumption Exhibit C-2    -    Form
of Administrative Questionnaire Exhibit D    -    Form of Opinion of Counsel to
Loan Parties Exhibit E    -    Form of Guaranty Exhibit F    -    Form of
Solvency Certificate Exhibit G    -    Form of Non-Bank Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) is entered into as of November 26, 2013
among SCORPIO ACQUISITION CORPORATION, a Delaware corporation (“Holdings”),
POLYMER GROUP, INC., a Delaware corporation (the “Borrower”), CITICORP NORTH
AMERICA, INC. (“Citicorp”), as Administrative Agent, the other agents listed
herein and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

WHEREAS, on the Closing Date, Acquisition Co., an indirect wholly-owned
Subsidiary of the Borrower has agreed to acquire (the “Target Acquisition”) all
of the issued and unconditionally allotted share capital in Fiberweb plc, a
public limited company incorporated under the laws of England and Wales (the
“Target”) and any further shares in the capital of the Target which may be
issued or unconditionally allotted pursuant to the exercise of any outstanding
subscriptions or conversion rights or otherwise together with all related rights
(the “Target Shares”), to be effected by way of a Scheme or, if a Conversion
Notice has been delivered, an Offer and subsequent purchases thereof.

WHEREAS, in connection with the Target Acquisition, the Borrower has requested
the Lenders to extend credit to the Borrower in the form of Initial Loans (as
this and other capitalized terms used in these preliminary statements are
defined in Section 1.01 below) in an aggregate amount not to exceed $50,000,000.

WHEREAS, the proceeds of the Initial Loans, together with a portion of cash on
hand of Borrower and the proceeds of the Secured Bridge Facility, will be used
to fund the Target Acquisition, the Transaction Expenses and for general
corporate purposes.

WHEREAS, the Lenders are willing to extend such Loans on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto covenant and agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below.

“ABL Collateral” means “ABL First Lien Collateral” as defined in the
Intercreditor Agreement.

“ABL Collateral Agent” means Citibank, N.A. and any successor collateral agent
under the ABL Facility, or if there is no ABL Facility, the “ABL Collateral
Agent” designated pursuant to the terms of the ABL Lenders Debt.

“ABL Facility” means the Amended and Restated Credit Facility, dated as of
October 5, 2012, by and among Holdings, the Borrower, the Guarantors, the
lenders party thereto in their capacities as lenders thereunder and Citibank,
N.A., as Administrative Agent, Morgan Stanley Senior Funding, Inc., as
syndication agent, and Barclays Bank PLC and RBC Capital Markets, LLC, as
co-documentation agents, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount borrowable thereunder or alters
the maturity thereof (provided that such increase in borrowings is permitted
under Section 7.03 hereof).



--------------------------------------------------------------------------------

“ABL Lenders Debt” means (i) any Indebtedness outstanding from time to time
under the ABL Facility, (ii) any Indebtedness which has a senior priority
security interest relative to other Indebtedness of the Borrower, Holdings or
any Subsidiary in the ABL Collateral, (iii) all obligations with respect to such
Indebtedness and any Hedging Obligations directly related to any ABL Lenders
Debt entered into with any lender (or its Affiliates) under the ABL Facility and
(iv) all Bank Products entered into with any lender (or its Affiliates) under
the ABL Facility.

“Acceptable Commitment” has the meaning specified in Section 7.05(b).

“Acceptance Condition” means, if a Conversion Notice has been delivered, the
condition with respect to the number of acceptances to the Offer which must be
secured to declare the Offer unconditional as to acceptances (as set out in the
Offer Press Release and which shall not be less than 75% of the Target Shares
outstanding).

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” means the acquisition of the Borrower by the Investors on the
Issue Date.

“Acquisition Co.” means PGI Acquisition Limited, a private limited company
incorporated under the laws of England and Wales and registered with the
Companies House with company number 8689871.

“Acquisition Conditions Precedent” means the conditions listed in Appendix I to
the Press Release or, if a Conversion Notice has been delivered, the
corresponding conditions precedent in the Offer Press Release.

“Acquisition Documents” means the Offer Documents or the Scheme Documents, as
the case may be.

“Administrative Agent” means Citicorp, in its capacity as administrative agent
under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit C-2 or in any other form approved by the
Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 7.08(a).

“Agent Parties” has the meaning specified in Section 10.02(c).

“Agent” means the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Terrorism Laws” has the meaning specified in Section 5.16(a).

“Anti-Trust Condition” shall mean Acquisition Condition Precedent number
2(a)-(e),or in the event that a Conversion Notice has been delivered, the
corresponding condition precedent in the Offer Press Release.

“Applicable Bond Standard” means, with respect to the terms of any Demand
Securities issued in connection with any Take-Out Financing or any Permanent
Securities, the Senior Secured Notes and the Senior Secured Notes Indenture and
the documentation entered into in connection with the issuance of the Senior
Secured Notes on the Issue Date.

“Applicable Margin” means initially 9.25%. The Applicable Margin will increase
by 0.50% per annum at the end of each three-month period until the Initial
Maturity Date. Notwithstanding the foregoing, the Applicable Margin shall be
adjusted such that the applicable rate on the Loans shall not exceed the Total
Cap.

“Approved Fund” means any Fund that is administered, advised or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Citigroup Global Markets Inc. and Barclays Bank PLC, in their
respective capacities as joint lead arrangers.

“Asset Management Affiliates” has the meaning specified in Section 6.16(a).

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 7.03 hereof), whether in a single transaction or a series of related
transactions;

in each case, other than:

(a) any disposition of Cash Equivalents or Investment Grade Securities or
surplus, obsolete or worn-out equipment in the ordinary course of business or
any disposition of inventory or goods (or other assets) held for sale or no
longer used in the ordinary course of business or any disposition of ABL
Collateral;

(b) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to the provisions described under Section 7.04
hereof or any disposition that constitutes a Change of Control pursuant to this
Agreement;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 7.06 hereof, or under the
definition of “Permitted Investment”;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value of less than $10.0 million;

 

-3-



--------------------------------------------------------------------------------

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Borrower to the Borrower or by the Borrower or a
Restricted Subsidiary of the Borrower to another Restricted Subsidiary of the
Borrower;

(f) to the extent allowable under Section 1031 of the Code as amended, or
comparable law or regulation, any exchange of like property (excluding any boot
thereon) for use in a Similar Business;

(g) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnations or any similar action on assets or the granting
of Liens not prohibited by this Agreement;

(j) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility and any transactions in connection with the Factoring
Program;

(k) any financing transaction with respect to the acquisition or construction of
property by the Borrower or any Restricted Subsidiary after the Issue Date,
including Sale and Lease-Back Transactions and asset securitizations permitted
by this Agreement;

(l) the licensing and sublicensing of intellectual property or other general
intangibles in the ordinary course of business or consistent with past practice;

(m) the sale, discount or other disposition of inventory, accounts receivable or
notes receivable in the ordinary course of business or the conversion of
accounts receivable to notes receivable; and

(n) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business.

“Asset Sale Offer” has the meaning specified in Section 7.05(c).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1.

“Bank Products” means any facilities or services related to cash management,
including treasury, depository, overdraft, credit or debit card, purchase card,
electronic funds transfer and other cash management arrangements.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Board of Directors” means with respect to a corporation, the board of directors
of the corporation, and with respect to any other Person, the board or committee
of such Person, or board of directors of the general partner or general manager
of such Person serving a similar function.

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time).

 

-4-



--------------------------------------------------------------------------------

“Bookrunners” means, collectively, Citigroup Global Markets Inc., Barclays Bank
PLC, RBC Capital Markets and HSBC Securities (USA) Inc., in their respective
capacities as joint bookrunners.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Audited Financial Statements” means the audited consolidated balance
sheets of the Borrower and its Subsidiaries for the three fiscal years ended
respectively January 1, 2011, December 31, 2011 and December 29, 2012, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal years of the Borrower and its Subsidiaries,
including the notes thereto.

“Borrower Unaudited Financial Statements” means the unaudited consolidated
balance sheets and related statements of income and cash flows of the Borrower
and its Subsidiaries for each fiscal quarter ending after December 29, 2012 and
more than 45 days prior to the Effective Date (which will have been reviewed by
the independent accountants for the Borrower as provided in the Statement on
Auditing Standards No. 100).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means the borrowings of the Initial Loans hereunder, as continued or
exchanged for a Term Loan (unless the context otherwise requires).

“Borrowing Base” means, as of any date, an amount equal to:

(1) 85% of the book value of all net accounts receivable owned by the Borrower
and its Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding such date; plus

(2) 70% of the book value of all net inventory owned by the Borrower and its
Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding such date,

all calculated on a consolidated basis and in accordance with GAAP.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located ) and if
such day relates to any interest rate settings as to a Loan, any fundings,
disbursements, settlements and payments in respect of any such Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Loan, “Business Day” means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a

 

-5-



--------------------------------------------------------------------------------

liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that any obligations of the Borrower or its Restricted
Subsidiaries either existing on the Issue Date or created prior to any
recharacterization described below (i) that were not included on the
consolidated balance sheet of the Borrower as capital lease obligations and
(ii) that are subsequently recharacterized as capital lease obligations due to a
change in accounting treatment or otherwise, shall for all purposes under this
Agreement (including, without limitation, the calculation of Consolidated Net
Income and EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness; provided, further, that any obligations of
the Borrower or its Restricted Subsidiaries under the Equipment Lease Agreement
shall not be treated as Capitalized Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries.

“Captive Insurance Subsidiary” means (i) any Subsidiary established by the
Borrower for the primary purpose of insuring the businesses or properties owned
or operated by the Borrower or any of its Subsidiaries or (ii) any Subsidiary of
any such insurance subsidiary established for the same primary purpose described
in clause (i) above.

“Cash Confirmation” means the letter from the Borrower and Blackstone Advisory
Partners L.P. to the Borrower’s financial adviser relating to, among other
things, the Initial Loans.

“Cash Equivalents” means:

(1) United States dollars;

(2) (a) €, or any national currency of any participating member state of the
EMU; or (b) such local currencies held by the Borrower or any Restricted
Subsidiary from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government (or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of the U.S. government), with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500.0 million in the case of U.S. banks and $100.0 million (or the
U.S. dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) above entered into with any financial institution meeting
the qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;

(8) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above;

 

-6-



--------------------------------------------------------------------------------

(9) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or Taxing Authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(10) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(11) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.

“Certain Funds Period” means the period from and including the Effective Date
and ending on the earliest of:

(a) the date of cancellation or termination in full of the Initial Loan
Commitments by the Borrower or as a result of the funding of the Initial Loans
in accordance with this Agreement;

(b) if the Closing Date has not occurred by the Long Stop Date, the Long Stop
Date;

(c) the date on which the Scheme lapses or is withdrawn (other than in
connection with the conversion of the Scheme into an Offer in accordance with
Section 6.20(l)) or, if an Offer is made, the date on which the Offer lapses,
terminates or is withdrawn; and

(d) the date which falls:

(i) if the Target Acquisition is effected by way of a Scheme, 14 days after the
Scheme Effective Date; or

(ii) if the Target Acquisition is effected by way of an Offer, 14 days after the
Offer Unconditional Date.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty; (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (iii) the compliance by any Lender with any written request,
guideline or directive (whether or not having the force of law, but if not
having force of law, then being one with which the relevant party would
customarily comply) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (Pub. L. No. 111-203) and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued and with
respect to any Lender claiming increasing costs or charges pursuant to
Section 3.01 or 3.04, only to the extent such Lender imposes the same charges on
other similarly situated borrowers under comparable facilities.

 

-7-



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following after the
Effective Date:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder; or

(2) the Borrower becomes aware (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Borrower or any of its direct
or indirect parent companies holding directly or indirectly 100% of the total
voting power of the Voting Stock of the Borrower.

“Change of Control Offer” has the meaning specified in Section 6.18(a).

“Change of Control Payment” has the meaning specified in Section 6.18(a).

“Change of Control Payment Date” has the meaning specified in
Section 6.18(a)(2).

“Citicorp” has the meaning specified in the introductory paragraph hereto.

“Closing Date” means the date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 10.01 and on
which the Initial Loans are advanced.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Committed Loan Notice” means a notice of (i) a Borrowing or (ii) a continuation
of Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Companies House” means the office for company administration and registrations
in England and Wales operated by the Registrar of Companies.

“Companies Act” means the Companies Act of 2006 of England and Wales, as
amended.

“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

“Confidential Information” has the meaning specified in Section 10.07.

“Confidential Information Memorandum” means one or more confidential information
memoranda and other materials, in each case in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to both the
Arrangers and the Borrower, to be used in connection with the syndication of the
Facility.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period the total amount of depreciation and amortization expense
and capitalized fees related to any Receivables Facility, amortization of
intangible assets, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures, including the amortization of deferred
financing fees, of such Person and its Restricted Subsidiaries for such period
on a consolidated basis and otherwise determined in accordance with GAAP.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capitalized Lease Obligations, and (e) net
payments, if any, made (less net payments, if any, received), pursuant to
interest rate Hedging Obligations with respect to Indebtedness, and excluding
(t) penalties and interest relating to taxes; (u) accretion or accrual of
discounted liabilities not constituting Indebtedness, (v) any expense resulting
from the discounting of any outstanding Indebtedness in connection with the
application of purchase accounting in connection with any acquisition, (w) any
“additional interest” with respect to securities, (x) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, (y) any
expensing of bridge, commitment and other financing fees and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(i) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction), severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans; other
restructuring costs; and commercial service fees and public company costs not
expected to continue after the Transaction shall be excluded,

(ii) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded,

(iii) any after-tax effect of income (loss) from disposed, abandoned,
transferred, closed or discontinued operations and any net after-tax gains or
losses on disposal of disposed, abandoned, transferred, closed or discontinued
operations shall be excluded,

(iv) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Capital Stock of any Person other than in the
ordinary course of business, as determined in good faith by the Borrower, shall
be excluded,

(v) the Net Income for such period of any Person that is not a Subsidiary or is
an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,

 

-9-



--------------------------------------------------------------------------------

(vi) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 7.06(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Subsidiary Guarantor) shall
be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived, provided
that Consolidated Net Income of the Borrower will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) or Cash Equivalents to the Borrower or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

(vii) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill and other intangible assets and in process research and
development, deferred revenue and debt line items in such Person’s consolidated
financial statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the Transaction or any consummated acquisition or the
amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(viii) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(ix) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets or investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(x) any non-cash compensation or similar charge or expense or reduction of
revenue, including any such charge or amount arising from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any cash charges associated with the rollover, acceleration or payout of
Equity Interests by management, other employees or business partners of Holdings
or the Borrower or any of their direct or indirect parent companies or
subsidiaries shall be excluded,

(xi) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
disposition, recapitalization, Investment, Asset Sale, issuance, repayment or
amendment of Indebtedness, issuance of Equity Interests, refinancing transaction
or amendment or modification of any debt instrument (in each case including any
such transaction consummated prior to the Issue Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, including,
without limitation, any non-cash expenses or charges recorded in accordance with
GAAP relating to equity interests issued to non-employees in exchange for
services provided in connection with any acquisition or business arrangement (in
each case, including any such transaction consummated prior to the Issue Date
and any such transaction undertaken but not completed) shall be excluded,

(xii) accruals and reserves that are established or adjusted within twelve
months of the Issue Date that are so required to be established or adjusted as a
result of the Transaction in accordance with GAAP or changes as a result of a
modification of accounting policies shall be excluded, and

(xiii) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of ASC 815 Derivatives and Hedging;
and

(b) foreign currency and other non-operating gain or loss and foreign currency
gain (loss) included in other operating expenses including any net unrealized
gain or loss (after any offset) resulting in such period from currency
translation gains or losses related to currency remeasurements of Indebtedness
(including any net loss or gain resulting from hedge agreements for currency
exchange risk).

 

-10-



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds actually received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any Permitted Investment or
any sale, conveyance, transfer or other disposition of assets permitted under
Section 7.05 of this Agreement.

Notwithstanding the foregoing, for the purpose of Section 7.06(a) hereof (other
than clause (3)(d) of Section 7.06(a)), there shall be excluded from
Consolidated Net Income any income arising from any sale or other disposition of
Restricted Investments made by the Borrower and its Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments from the Borrower and its
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower or any of its Restricted Subsidiaries,
any sale of the stock of an Unrestricted Subsidiary or any distribution or
dividend from an Unrestricted Subsidiary, in each case only to the extent such
amounts increase the amount of Restricted Payments permitted under such covenant
pursuant to clause (3)(d) of Section 7.06(a) hereof.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(ii) to advance or supply funds

(A) for the purchase or payment of any such primary obligation, or

(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Conversion Date” means the date the Initial Loans are converted to Term Loans
pursuant to Section 2.01(b).

“Conversion Notice” means a written notice given by Acquisition Co. to the
Administrative Agent pursuant to Section 6.20(l) at any time prior to the Scheme
Effective Date if the Scheme has not lapsed or been withdrawn that Acquisition
Co. intends to switch from the Scheme to launch an Offer.

“Cooperation Information” has the meaning specified in Section 6.16(c).

 

-11-



--------------------------------------------------------------------------------

“Court Order” means an order of the High Court of Justice in England and Wales
sanctioning the Scheme under section 899 of the Companies Act and confirming the
reduction of share capital of the Target under section 648 of the Companies Act.

“Credit Facilities” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more debt facilities, including the ABL Facility, or other
financing arrangements (including, without limitation, commercial paper
facilities or indentures) providing for revolving credit loans, term loans,
letters of credit or other long-term indebtedness, including any notes,
mortgages, guarantees, collateral documents, instruments and agreements executed
in connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements or refundings thereof and any indentures or
credit facilities or commercial paper facilities that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof (provided that such increase in borrowings is
permitted under Section 7.03 hereof) or adds Restricted Subsidiaries as
additional borrowers or guarantors thereunder and whether by the same or any
other agent, lender or group of lenders.

“Debt Incurrence Prepayment Event” means any issuance or incurrence by the
Borrower or any Subsidiary of the Borrower (other than any Unrestricted
Subsidiary) of (1) any Indebtedness not otherwise permitted to be incurred
pursuant to Section 7.03 and (2) any Indebtedness incurred pursuant to
Section 7.03(b)(1)(B).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Default Rate” means an interest rate equal to the interest rate otherwise
applicable to Loans at such time plus 2.00% per annum to the fullest extent
permitted by applicable Laws.

“Demand Failure Event” has the meaning specified in Section 6.16(e).

“Demand Securities” has the meaning specified in Section 6.16(a).

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any parent
corporation thereof (in each case other than Disqualified Stock) that is issued
for cash (other than to a Restricted Subsidiary or an employee stock ownership
plan or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by the principal financial officer of the Borrower or the applicable
parent corporation thereof, as the case may be, on the issuance date thereof,
the cash proceeds of which are excluded from the calculation set forth in clause
(3) of Section 7.06(a) hereof.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the Final Maturity
Date; provided, however, that if such Capital Stock is issued to any plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

-12-



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is
organized or existing under the laws of the United States, any state thereof, or
the District of Columbia other than any such Restricted Subsidiary that is a
Subsidiary of a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

(1) increased (without duplication) by the following, in each case (other than
clauses (h), (j) and (k)) to the extent deducted (and not added back) in
determining Consolidated Net Income for such period:

(a) provision for taxes based on income or profits or capital gains, including,
without limitation, state, franchise and similar taxes (such as the Delaware
franchise tax, the Pennsylvania capital tax, Texas margin tax and provincial
capital taxes paid in Canada) and foreign withholding taxes and penalties and
interest relating to taxes of such Person paid or accrued during such period
deducted and not added back in computing Consolidated Net Income; plus

(b) Fixed Charges of such Person for such period (including (x) net losses on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, (y) bank fees and (z) costs of surety bonds in
connection with financing activities, in each case, to the extent included in
Fixed Charges), together with items excluded from the definition of
“Consolidated Interest Expense” pursuant to clauses (1)(t) through (z) thereof
to the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d) the amount of any restructuring charges, integration costs, retention
charges, stock option and any other equity-based compensation expenses, start-up
or initial costs for any individual new production line, division or new line of
business; or other business optimization expenses or reserves including, without
limitation, costs or reserves associated with improvements to IT and accounting
functions, costs associated with establishing new facilities, deducted (and not
added back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions before or after the
Issue Date and costs related to the closure and/or consolidation of facilities;
plus

(e) any other non-cash charges, including any write-offs or write-downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period); plus

(f) income attributable to non-controlling interests in Subsidiaries to the
extent deducted (and not added back) in such period in calculating Consolidated
Net Income; plus

 

-13-



--------------------------------------------------------------------------------

(g) the amount of management, monitoring, consulting, customary transaction and
advisory fees (including termination fees) and related indemnities and expenses
paid or accrued in such period under the Sponsors Management Agreement or
otherwise to the Investors to the extent otherwise permitted under Section 7.08
hereof (and similar fees paid by the Borrower or its Affiliates to investors in
the Borrower or its Affiliates prior to the Issue Date) and deducted (and not
added back) in such period in computing Consolidated Net Income; plus

(h) the amount of net cost savings, synergies and operating expense reductions
projected by the Borrower in good faith to be realized as a result of actions
initiated or to be initiated or taken on or prior to the date that is 12 months
after the Issue Date or 12 months after the consummation of any acquisition,
amalgamation, merger or operational change or other action, plan or transaction
and prior to or during such period (calculated on a pro forma basis as though
such cost savings had been realized on the first day of such period), net of the
amount of actual benefits realized during such period from such actions;
provided that (x) such cost savings are reasonably identifiable and
quantifiable, (y) no cost savings shall be added pursuant to this clause (h) to
the extent duplicative of any expenses or charges relating to such cost savings
that are either excluded in computing Consolidated Net Income or included (i.e.,
added back) in computing “EBITDA” for such period and (z) the aggregate amount
added back pursuant to this clause (h) included in any four quarter period shall
not exceed the greater of $20.0 million and 10.0% of EBITDA for such four
quarter period; provided, further, that the adjustments pursuant to this
clause (h) may be incremental to (but not duplicative of) pro forma adjustments
made pursuant to the definition of “Fixed Charge Coverage Ratio”; plus

(i) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interests of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of Section 7.06(a) hereof; plus

(j) (x) lease expense for the use of land, building and equipment of Tesalca-99,
S.A. and Texnovo, S.A. in connection with the purchase of certain assets by the
Borrower as of November 30, 2009 (the “Tesalca-Texnovo Acquisition”); (y) losses
incurred as a result of the Tesalca-Texnovo Acquisition for the period from
November 30, 2009 through January 2, 2010; and (z) the annualized EBITDA
attributable to each of Tesalca-99, S.A. and Texnovo, S.A. after giving effect
to the Tesalca-Texnovo Acquisition; plus

(k) annualized incremental EBITDA contribution of the Borrower’s spunmelt lines
in San Luis Potosi, Mexico and Cali, Colombia, in each case, based on the actual
run-rate performance for the third quarter of 2010;

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced EBITDA in any prior period.

“Effective Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

 

-14-



--------------------------------------------------------------------------------

“Engagement Letter” shall mean the engagement letter dated as of November 26,
2013 among Citigroup Global Markets Inc., Barclays Capital Inc., RBC Capital
Markets, LLC, HSBC Securities (USA) Inc. and Blackstone Holdings Finance Co.
L.L.C. (collectively, the “Take-Out Banks”) and the Borrower.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (i) violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) exposure to any
Hazardous Materials, (iv) the release or threatened release of any Hazardous
Materials into the environment or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equipment Lease Agreement” means, collectively, that certain equipment lease
agreement, dated June 24, 2010, between Chicopee, Inc. and Gossamer Holdings,
LLC, and the related construction agency agreement, guarantees and other
documentation, as amended and/or restated from time to time.

“€” means the single currency of participating member states of the EMU.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower (excluding Disqualified Stock) or any of its direct or
indirect parent companies to the extent contributed to the Borrower as equity
(other than Disqualified Stock), other than:

(1) public offerings with respect to the Borrower’s or any direct or indirect
parent company’s common stock registered on Form S-8;

(2) issuances to any Subsidiary of the Borrower; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as a termination under Section 4062(e) of ERISA;
(iii) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, is in
endangered or critical status, within the meaning of Section 305 of ERISA);
(iv) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (v) an event or condition which could

 

-15-



--------------------------------------------------------------------------------

reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (vi) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; (vii) on and after the effectiveness of the
Pension Act, a determination that any Pension Plan is, or is expected to be, in
“at-risk” status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code); (viii) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code and
Section 302 of ERISA; or (ix) the failure to make by its due date a required
contribution under Section 412(m) of the Code (or Section 430(j) of the Code, as
amended by the Pension Act).

“Eurodollar Rate” means for any Interest Period with respect to any Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or other commercially
available source providing quotations of LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; if such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Loan being made, continued or
converted by Citicorp and with a term equivalent to such Interest Period would
be offered by Citicorp’s London Branch (or other Citicorp branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that in no
event shall the Eurodollar Rate with respect to any Loan be less than 1.00%.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereby.

“Exchange Date” has the meaning specified in Section 6.14(b).

“Exchange Registration Rights Agreement” means the registration rights agreement
for the Exchange Notes to be based substantially on the Senior Secured Notes
Registration Rights Agreement.

“Exchange Documents” means the Exchange Note Indenture and the Exchange Notes.

“Exchange Note Indenture” means an indenture relating to the Exchange Notes to
be entered into by and among the Borrower and the Subsidiary Guarantors and the
Exchange Note Trustee, to be substantially consistent with the Senior Secured
Notes Indenture (with changes to reflect that the Exchange Notes are unsecured
notes) and containing such other provisions as are mutually agreed by the
Borrower and the Administrative Agent.

“Exchange Note Trustee” means the trustee under the Exchange Note Indenture.

“Exchange Notes” means the debt securities issued under the Exchange Note
Indenture.

“Exchange Request” has the meaning specified in Section 6.14(b).

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital; and

(2) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower, in each case

 

-16-



--------------------------------------------------------------------------------

after the Issue Date and in each case designated as Excluded Contributions
pursuant to an Officer’s Certificate executed by the principal financial officer
of the Borrower on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in clause (3) of Section 7.06(a) hereof.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (i) Taxes imposed
on or measured by its overall net income or branch profits (however denominated,
and including (for the avoidance of doubt) any backup withholding in respect
thereof under Section 3406 of the Code or any similar provision of state, local
or foreign law), and franchise (and similar) Taxes imposed on it (in lieu of net
income Taxes), in each case by a jurisdiction (including any political
subdivision thereof) as a result of such recipient being organized in, having
its principal office in, or in the case of any Lender, having its applicable
Lending Office in, such jurisdiction, or as a result of any other present or
former connection with such jurisdiction (other than any such connection arising
solely from this Agreement or any other Loan Documents or any transactions
contemplated thereunder), (ii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), (A) any
United States federal withholding Tax imposed on any payment by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document that
is required to be imposed on amounts payable to such Foreign Lender pursuant to
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, immediately prior to the designation of
a new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 3.01(a) or
(B) any withholding Tax that is attributable to such Foreign Lender’s failure to
comply with Section 3.01(e) or (iii) any United States federal withholding Tax
imposed pursuant to FATCA.

“Executive Order” has the meaning specified in Section 5.16(a).

“Existing Target Credit Facility” shall mean the Revolving Credit Agreement
dated as of December 21, 2012 among the Target, the lenders party thereto and
Lloyd TSB Bank Plc, as agent.

“Facility” means the Initial Loans or the Term Loans.

“Factoring Program” means any agreements or facilities entered into by the
Borrower or any of its Subsidiaries for the purpose of factoring its receivables
or payables for cash distribution.

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.

“Fall-away Date” means the date on which no more than 31.5% of the Initial Loans
funded on the Closing Date remain outstanding.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any intergovernmental agreements implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to Citicorp, on such day on such transactions as determined by the
Administrative Agent.

 

-17-



--------------------------------------------------------------------------------

“Fee Letter” means that certain amended and restated letter agreement dated
October 22, 2013, among the Borrower, Citigroup Global Markets Inc., Barclays
Bank PLC, Royal Bank of Canada, HSBC Bank USA, N.A. and Blackstone Holdings
Finance Co. L.L.C.

“Final Maturity Date” means February 1, 2019; provided that if such day is not a
Business Day, the Final Maturity Date shall be the Business Day immediately
preceding such day.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) or issues or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Fixed Charge
Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
of its Restricted Subsidiaries during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Fixed Charge Coverage Ratio Calculation Date shall be calculated on a pro
forma basis, assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and disposed operations (and the change in any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, merger or consolidation (including the
Transaction) or any other transaction, the pro forma calculations shall be made
in good faith by a responsible financial or accounting officer of the Borrower
(and may include, for the avoidance of doubt and without duplication, cost
savings, synergies and operating expense resulting from such Investment,
acquisition, disposition, merger or consolidation (including the Transaction) or
other transaction, in each case calculated in the manner described in the
definition of “EBITDA” herein). If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period except as set
forth in the first paragraph of this definition. Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a Eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such period;

 

-18-



--------------------------------------------------------------------------------

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(3) all cash dividends or other distributions paid or accrued (excluding items
eliminated in consolidation) on any series of Disqualified Stock during such
period.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, or the District of Columbia and any
Restricted Subsidiary of such Foreign Subsidiary.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America which are in effect on the Issue Date.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central bank).

“Granting Lender” has the meaning specified in Section 10.06(g).

“Group Company” means any of Holdings, the Borrower or their respective
Subsidiaries (regardless of whether or not consolidated with Holdings or the
Borrower for purposes of GAAP), and “Group Companies” means all of them,
collectively.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the Guaranty by any Guarantor of the Loan Obligations under
the Loan Documents.

“Guarantor” means each Subsidiary Guarantor and any other Person that becomes a
Guarantor in accordance with the terms of this Agreement.

“Guaranty” means (i) the guaranty made by Holdings and the Subsidiary Guarantors
in favor of the Administrative Agent on behalf of the Senior Credit Parties,
substantially in the form of Exhibit E, and (ii) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11 and “Guaranties” means
any two or more of them, collectively.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

 

-19-



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer, modification or
mitigation of interest rate, commodity or currency risks either generally or
under specific contingencies.

“Holdings” has the meaning set forth in the introductory paragraph of this
Agreement.

“Immaterial Domestic Subsidiary” has the meaning specified in Section 6.11(a).

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness of such Person, whether or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP; or

(d) representing net obligations under any Hedging Obligations; if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise on, the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business or (b) any obligations under or in respect of Receivables
Facilities, Factoring Program, operating leases, or Sale and Lease-Back
Transactions (except any resulting Capitalized Lease Obligations).

“Indemnified Taxes” means all Taxes imposed on or with respect to, or measured
by, any payment by or on account of any obligation of any Loan Party hereunder
or under any other Loan Document, other than Excluded Taxes or Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Information” has the meaning specified in Section 5.13.

 

-20-



--------------------------------------------------------------------------------

“Initial Lenders” means the Lenders listed on Schedule 2.01 hereto.

“Initial Lien” has the meaning specified in Section 7.01.

“Initial Loan” means a Loan made pursuant to Section 2.01(a).

“Initial Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Loan hereunder on the Closing Date,
expressed as an amount representing the maximum principal amount of the Initial
Loan to be made by such Lender hereunder. The amount of each Lender’s Initial
Loan Commitment is set forth on Schedule 2.01. The aggregate amount of the
Lenders’ Initial Loan Commitments is $50,000,000.

“Initial Loan Note” means a promissory note of the Borrower payable to any
Lender or its registered assigns, in substantially the form of Exhibit B hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender.

“Initial Maturity Date” means the date that is one year after the Closing Date;
provided that if such date is not a Business Day, the Initial Maturity Date
shall be the Business Day immediately preceding such day.

“Initial Offer Document” means the document to be sent to the shareholders of
the Target in order to make the Offer.

“Initial Scheme Document” means the document sent to the shareholders of Target,
issued, or to be issued, by the Target setting out the proposals for the Scheme.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (i) the entry of an order for relief under Debtor Relief Laws, or the
initiation by any Person of any proceeding or filing under any other insolvency,
debtor relief or debt adjustment law; (ii) the appointment of a receiver,
interim receiver, trustee, liquidator, administrator, monitor, conservator or
other custodian for such Person or any part of its property; or (iii) an
assignment or trust mortgage for the benefit of creditors.

“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of January 8, 2011 among the ABL Agent (as defined therein),
the Noteholder Collateral Agent (as defined therein), the Borrower and the
Guarantors party thereto, as supplemented by the joinder dated September 17,
2013, as it may be further amended, amended and restated, supplemented or
otherwise modified from time to time.

“Interest Payment Date” means as to any Loan, the last day of each Interest
Period applicable to such Loan, the Initial Maturity Date, the Final Maturity
Date and any Exchange Date applicable to such Loan; provided that if any
Interest Period for a Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates.

“Interest Period” means the interest period applicable to any Loan, as set forth
in Section 2.10.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

 

-21-



--------------------------------------------------------------------------------

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 7.06 hereof:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer.

“Investors” means The Blackstone Group and each of its Affiliates, but not
including any of its or their portfolio companies.

“IP Rights” means the right to use all trademarks, service marks, trade names,
domain names and other source indicators and all goodwill associated with the
foregoing, copyrights, patents, patent rights, technology, software, know-how,
database rights, design rights, trade secrets and other intellectual property
rights, including any applications or registrations relating thereto, and the
right to register and obtain renewals of any of the foregoing and the right to
sue for past, present and future infringement, misappropriation or other
violation thereof, including the right to all damages and proceeds therefrom.

“Issue Date” means January 28, 2011.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lender” means each bank or other lending institution listed on Schedule 2.01,
each Eligible Assignee that becomes a Lender pursuant to Section 10.06(b), and
their respective permitted successors.

 

-22-



--------------------------------------------------------------------------------

“Lending Office” means with respect to any Lender, the “Lending Office” of such
Lender (or of an Affiliate of such Lender) designated in such Lender’s
Administrative Questionnaire or in any applicable Assignment and Assumption
pursuant to which such Lender became a Lender hereunder or such other office of
such Lender (or of an Affiliate of such Lender) as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office by which
its Loans are to be made and maintained.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable Law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Loan Documents” means, collectively, (i) this Agreement and (ii) the
Guaranties.

“Loan Obligations” means the Obligations of the Loan Parties under the Loan
Documents.

“Loan Parties” means, collectively, (i) the Borrower, (ii) Holdings and
(iii) each other Guarantor.

“Loans” means the Initial Loans or the Term Loans, as applicable.

“Long Stop Date” means the date that is six months after the date of this
Agreement.

“Major Covenant” means, solely in relation to Borrower and its Material
Subsidiaries only (and, for the avoidance of doubt, excluding any members of the
Target Group), the covenants set forth in Sections 6.20 (other than clauses (i),
(k), (m)(ii) and (n) thereof), 7.01, 7.03, 7.04, 7.05, 7.06 and 7.08.

“Major Default” means, solely in relation to Borrower and its Material
Subsidiaries only (and for the avoidance of doubt excluding any member of the
Target Group), the occurrence of an Event of Default pursuant to
Section 8.01(a), (f), (g) or (j).

“Major Representation” means, solely in relation to Borrower and its Material
Subsidiaries only (and, for the avoidance of doubt, excluding any members of the
Target Group), each of the representations and warranties set forth in Sections
5.01, 5.02, 5.03, 5.04 and 5.14 (but without giving effect to the Target
Transactions).

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Subsidiaries, taken as a whole, (ii) a material adverse effect
on the ability of the Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which any of the Loan
Parties is a party or (iii) a material adverse effect on the rights and remedies
of the Lenders or the Agent under any Loan Document.

“Material Subsidiary” means, at any date of determination, each of the
Borrower’s Subsidiaries (a) whose total assets at the last day of the most
recently ended four fiscal quarters for which internal financial statements are
available were equal to or greater than 5% of the Total Assets of the Borrower
and its Subsidiaries at such date or (b) whose gross revenues for such period
were equal to or greater than 5% of the consolidated gross revenues of the
Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP; provided that “Material Subsidiary” shall also include any
of the Borrower’s Subsidiaries selected by the Borrower which is required to
ensure that all Material Subsidiaries have in the aggregate (i) total assets at
the last day of the most recently ended four fiscal quarters that were equal to
or greater than 90% of the Total Assets of the Borrower and the Subsidiaries and
(ii) gross revenues for such period that were equal to or greater than 90% of
the consolidated gross revenues of the Borrower and the Subsidiaries for such
period, in each case determined in accordance with GAAP.

“Maximum Rate” has the meaning specified in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

-23-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or in the past six years has made
or been obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means:

(i) the aggregate cash proceeds and Cash Equivalents received by the Borrower or
any of its Restricted Subsidiaries in respect of any Asset Sale, including any
cash and Cash Equivalents received upon the sale or other disposition of any
Designated Non-cash Consideration received in any Asset Sale, net of the direct
costs relating to such Asset Sale and the sale or disposition of such Designated
Non-cash Consideration, including legal, accounting and investment banking fees,
and brokerage and sales commissions, any relocation expenses incurred as a
result thereof, taxes paid or payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), amounts required to be applied to the repayment of Indebtedness
secured by a Lien on such assets (other than required by clause (1) of
Section 7.05(b) hereof) and any deduction of appropriate amounts to be provided
by the Borrower or any of its Restricted Subsidiaries as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any of its Restricted Subsidiaries
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, and

(ii) solely for the purposes of Section 2.05(b), with respect to the incurrence
or issuance of any Indebtedness by Holdings, the Borrower or any Restricted
Subsidiary, the excess, if any, of (x) the sum of the cash received in
connection with such incurrence or issuance over (y) the investment banking
fees, underwriting discounts, commissions, costs and other out-of-pocket
expenses and other customary expenses, incurred by Holdings, the Borrower or
such Restricted Subsidiary in connection with such incurrence or issuance.

“Non-Bank Certificate” has the meaning specified in Section 3.01(e)(ii)(B)(3).

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), premium, penalties, fees, indemnifications, reimbursements
(including reimbursement obligations with respect to letters of credit and
banker’s acceptances), damages and other liabilities, and guarantees of payment
of such principal, interest, penalties, fees, indemnifications, reimbursements,
damages and other liabilities, payable under the documentation governing any
Indebtedness.

“OFAC” has the meaning specified in Section 5.16(b)(v).

“Offer” means the contractual takeover offer within the meaning of Section 974
of the Companies Act made by Acquisition Co. for the Target Shares (or, as the
case may be, such of the Target Shares as are not already owned by Acquisition
Co.) substantially on the terms and conditions set out in the Offer Press
Release, as that offer may from time to time be amended, extended, revised or
waived in accordance with this Agreement.

“Offer Amount” has the meaning specified in Section 7.05(e).

“Offer Documents” means the Initial Offer Document, the Offer Press Release and
any other document issued by or on behalf of the Borrower to holders of the
Target Shares in relation to the Offer.

“Offer Period” has the meaning specified in Section 7.05(e).

 

-24-



--------------------------------------------------------------------------------

“Offer Press Release” has the meaning assigned to such term in Section 6.20(l).

“Offer Unconditional Date” means the date on which the Offer is declared
unconditional in all respects.

“Offering Document” has the meaning specified in Section 6.16(c).

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
an Responsible Officer of the Borrower or on behalf of a Guarantor by a
Responsible Officer of such Guarantor, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Borrower or any officer of such Guarantor that meets
the requirements set forth in this Agreement.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Administrative Agent. The counsel may be an employee of or
counsel to the Borrower, a Subsidiary of the Borrower or the Administrative
Agent.

“Organization Documents” means: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (iii) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise, property, intangible, mortgage recording or similar Taxes arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document; provided that such term shall not include
any of the foregoing Taxes that result from an Assignment and Assumption, grant
of a participation pursuant to Section 10.06(d) or transfer or assignment to or
designation of a new Lending Office or other office for receiving payments under
any Loan Document (“Assignment Taxes”) to the extent such Assignment Taxes are
imposed as a result of a connection between the assignor/participating Lender
and/or the assignee/Participant and the taxing jurisdiction (other than a
connection arising solely from any Loan Documents or any transactions
contemplated thereunder), except to the extent that any such action described in
this proviso is requested or required by a Borrower.

“Pari Passu Indebtedness” has the meaning specified in Section 7.05(c).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time in the past six years.

“Permanent Securities” means any debt securities issued by Borrower or any of
its Subsidiaries as permanent financing in lieu of the Initial Loans or to
refinance the Loans or Exchange Notes and to pay related fees, expenses or
premiums, if any.

 

-25-



--------------------------------------------------------------------------------

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided, that any cash or Cash Equivalents received must be
applied in accordance with Section 7.05 hereof.

“Permitted Holders” means each of the Investors and members of management of the
Borrower (or its direct or indirect parent or Subsidiary) on the Issue Date who
are holders of Equity Interests of the Borrower (or any of its direct or
indirect parent companies) and any group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act or any successor provision) of which any
of the foregoing are members; provided that, in the case of such group and
without giving effect to the existence of such group or any other group, such
Investors and members of management, collectively, have beneficial ownership of
more than 50% of the total voting power of the Voting Stock of the Borrower or
any of its direct or indirect parent companies.

“Permitted Investment” means:

(1) any Investment in the Borrower or any of its Restricted Subsidiaries;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary,

and, in each case, any Investment held by such Person; provided that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(4) any Investment in securities or other assets, including earnouts, not
constituting cash and Cash Equivalents and received in connection with an Asset
Sale made pursuant to Section 7.05 hereof or any other disposition of assets not
constituting an Asset Sale;

(5) any Investment existing on the Issue Date;

(6) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

(b) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(7) Hedging Obligations permitted under clause (10) of Section 7.03(b) hereof;

(8) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower, or any of its direct or indirect parent
companies; provided, however, that such Equity Interests shall not increase the
amount available for Restricted Payments under clause (3) of Section 7.06(a)
hereof;

 

-26-



--------------------------------------------------------------------------------

(9) guarantees of Indebtedness of the Borrower and any Restricted Subsidiary
permitted under Section 7.03 hereof;

(10) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 7.08(b) hereof
(except transactions described in clauses (2), (5) and (9) of Section 7.08(b)
hereof);

(11) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(l2) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (12) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (x) $50.0 million and
(y) 3.5% of Total Assets at the time of such Investment (with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(13) Investments relating to a Receivables Subsidiary or a Factoring Program
that, in the good faith determination of the Borrower are necessary or advisable
to effect any Receivables Facility or a Factoring Program or any transaction in
connection therewith;

(14) loans and advances to officers, directors and employees, in each case
incurred in the ordinary course of business or consistent with past practices or
to fund such Person’s purchase of Equity Interests of the Borrower or any direct
or indirect parent company thereof;

(15) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(16) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries existing on the Issue Date or created after the Issue Date in an
aggregate amount not to exceed the greater of $20.0 million and 2.0% of Total
Assets;

(17) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (17) that
are at that time outstanding, not to exceed the greater of $50.0 million and
3.5% of Total Assets at the time of such Investment (with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value);

(18) advances to, or guarantees of Indebtedness of, employees not in excess of
$5.0 million outstanding at any one time, in the aggregate; and

(19) Investments (i) by the Captive Insurance Subsidiary made in the ordinary
course of its business or consistent with past practice, and (ii) in the Captive
Insurance Subsidiary in the ordinary course of business or required under
statutory or regulatory authority applicable to such Captive Insurance
Subsidiary.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or
U.S. government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

 

-27-



--------------------------------------------------------------------------------

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or not yet payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental, to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

(6) Liens securing Indebtedness permitted to be incurred pursuant to clauses
(4), (10), (12)(b), and (18) of Section 7.03(b) hereof; provided that Liens
securing Indebtedness permitted to be incurred pursuant to clause (18) of
Section 7.03(b) hereof extend only to the assets of Foreign Subsidiaries

(7) Liens existing on the Issue Date;

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided further, however, that such Liens may not extend to any
other property owned by the Borrower or any of its Restricted Subsidiaries;

(9) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided further, however, that
the Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 7.03 hereof;

(11) Liens securing Hedging Obligations so long as related Indebtedness is, and
is permitted to be under this Agreement, secured by a Lien on the same property
securing such Hedging Obligations;

(12) Liens on specific items of inventory of other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries
and do not secure any Indebtedness;

 

-28-



--------------------------------------------------------------------------------

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Borrower or any Subsidiary Guarantor;

(16) Liens on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Borrower’s clients;

(17) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8) and (9); provided, however,
that (a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (6), (7), (8) and
(9) at the time the original Lien became a Permitted Lien under this Agreement,
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

(19) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(20) other Liens securing obligations not to exceed $20.0 million at any one
time outstanding;

(21) Liens securing Indebtedness of any Foreign Subsidiary permitted to be
incurred under this Agreement, to the extent such Liens relate only to the
assets and properties of such Foreign Subsidiary;

(22) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) hereof so long as such Liens are adequately
bonded and any appropriate legal proceedings that may have been duly initiated
for the review of such judgment have not been finally terminated or the period
within which such proceedings may be initiated has not expired;

(23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(24) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry;

(25) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.03 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(26) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(27) Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of

 

-29-



--------------------------------------------------------------------------------

overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(28) Liens securing the Senior Secured Notes outstanding on the Effective Date,
the Secured Bridge Facility or Indebtedness or other obligations permitted to be
incurred pursuant to Section 7.03(b)(1);

(29) Liens securing (x) Indebtedness and other obligations permitted to be
incurred under Credit Facilities, including any letter of credit facility
relating thereto, that was incurred pursuant to clause (2) of Section 7.03(b)
and (y) obligations of the Borrower or any Subsidiary in respect of any Bank
Products or Hedging Obligations provided by any lender, bookrunner with respect
to any Credit Facility or any Affiliate of the foregoing (or any Person that was
a lender or an Affiliate of a lender or bookrunner with respect to such Credit
Facility at the time the applicable agreements pursuant to which such Bank
Products or Hedging Obligations are provided were entered into) or is a party to
such a Bank Product or Hedging Obligation as of the Issue Date;

(30) (x) Liens securing any Indebtedness incurred pursuant to Section 7.03;
provided that after giving pro forma effect to the granting of such Liens, the
Senior Secured Leverage Ratio shall not exceed 4.5 to 1.00; and (y) Liens
securing any Indebtedness incurred pursuant to Section 7.03;

(31) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(32) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(33) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder; and

(34) Liens securing Additional Parity Debt (as defined in the Secured Bridge
Facility), the proceeds of which shall be used solely to refinance Indebtedness
incurred pursuant to clause (2) of Section 7.03(b) hereof.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Press Release” means the press release announcing, in compliance with Rule 2.7
of the Takeover Code, a firm intention to make an offer which is to be
implemented by means of a Scheme in the form agreed by Acquisition Co. and the
Administrative Agent.

 

-30-



--------------------------------------------------------------------------------

“primary obligation” has the meaning specified in the definition of “Contingent
Obligations.”

“primary obligor” has the meaning specified in the definition of “Contingent
Obligations” or “Guarantee,” as applicable.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Loans of such Lender under the Facility
at such time and the denominator of which is the amount of the aggregate Initial
Loan Commitments (or aggregate Loans) under the Facility at such time.

“Projections” has the meaning specified in Section 6.01(iv).

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Date” has the meaning specified in Section 7.05(e).

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Loans publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Real Property” means a Loan Party’s interest in all Leases and all land,
tenements, hereditaments and any estate or interest therein, together with the
buildings, structures, parking areas and other improvements thereon (including
all fixtures), now or hereafter owned or leased by any Loan Party, together with
all easements, rights-of-way, and similar rights relating thereto and all
leases, licenses tenancies and occupancies thereof.

“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Receivables Subsidiary) pursuant to which the
Borrower or any of its Restricted Subsidiaries sells its accounts receivable to
either (a) a Person that is not a Restricted Subsidiary or (b) a Receivables
Subsidiary that in turn sells its accounts receivable to a Person that is not a
Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Refinancing Indebtedness” has the meaning specified in Section 7.03(b)(13).

“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(2).

“Register” has the meaning specified in Section 10.06(c).

“Registration Statement” has the meaning specified in Section 6.16(c)(2).

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

 

-31-



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates, and the respective officers, directors, employees, agents, advisors
and attorneys-in-fact of such Person and its Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing of any Hazardous
Material in, into, or onto the environment.

“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder, other than
events for which the 30-day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50.00% of the sum of the outstanding Loans and unused Initial Loan
Commitments as of such date.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the
Effective Date, any secretary or assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning specified in Section 7.06(a).

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Borrower (including any Foreign Subsidiary) that is not then an Unrestricted
Subsidiary; provided, however, that upon the occurrence of an Unrestricted
Subsidiary ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be
included in the definition of “Restricted Subsidiary.”

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act between the Target and the holders of the Target Shares and the related
reduction of capital under Section 648 of the Companies Act in relation to the
cancellation of the entire issued share capital of the Target and the subsequent
issue of new shares in the Target to Acquisition Co. as contemplated by the
Scheme Documents.

“Scheme Documents” means the Initial Scheme Document, the Press Release and any
other document issued by or on behalf of Acquisition Co. or the Target to Target
shareholders in relation to the Scheme.

“Scheme Effective Date” shall mean the date on which a copy of the Court Order
sanctioning the Scheme and confirming the reduction of capital is duly delivered
on behalf of the Target to the Registrar of Companies in accordance with
Sections 899(4) and 649(3)(a) of the Companies Act.

 

-32-



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Commitment” has the meaning specified in Section 7.05(b).

“Secured Bridge Facility” means the Senior Secured Bridge Agreement, dated as of
September 17, 2013 (as amended, supplemented or amended and restated from time
to time), by and among Holdings, the Borrower, the lenders party thereto in
their capacities as lenders thereunder and Citicorp North America, Inc., as
Administrative Agent, Barclays Bank PLC, as syndication agent, and RBC Capital
Markets and HSBC Bank USA Inc., as co-documentation agents, including any
guarantees, collateral documents, instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals, restatements, refundings or refinancings thereof and any
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that replace, refund or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof.

“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Securities Demand” has the meaning specified in Section 6.16(a).

“Senior Credit Party” means each Lender, the Administrative Agent, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05 and designated by the Administrative Agent as a “Senior Credit
Party”, and each Indemnitee and the respective successors and assigns of any of
the foregoing, and “Senior Credit Parties” means any two or more of them,
collectively.

“Senior Indebtedness” means any Indebtedness of the Borrower or any Subsidiary
Guarantor that ranks pari passu in right of payment with the Loan Obligations or
the Guarantee of such Subsidiary Guarantor, as the case may be. For the
avoidance of doubt, any Indebtedness of the Borrower or any Subsidiary Guarantor
that is permitted to be incurred under the terms of this Agreement shall
constitute Senior Indebtedness for the purposes of this Agreement unless the
instrument under which such Indebtedness is incurred expressly provides that it
is subordinate in right of payment to the Loan Obligations or any related
Guarantee.

“Senior Secured Leverage Ratio” means, as of the date of determination, the
ratio of (a) the Secured Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date of determination (determined after giving pro forma
effect to such incurrence of Indebtedness, and each other incurrence,
assumption, guarantee, redemption, retirement and extinguishment of Indebtedness
as of such date of determination) to (b) EBITDA of the Borrower and its
Restricted Subsidiaries for the most recently ended four fiscal quarters ending
immediately prior to such date for which internal financial statements are
available. For purposes of determining the “Senior Secured Leverage Ratio,”
“EBITDA” shall be subject to the adjustments applicable to “EBITDA” as provided
for in the definition of “Fixed Charge Coverage Ratio.”

“Senior Secured Notes” means the 7.75% Senior Secured Notes of the Borrower due
2019 issued on January 28, 2011 (and the notes issued in exchange therefor in
connection with the transactions contemplated by the Senior Secured Notes
Registration Rights Agreement).

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
purchase agreement among the Borrower, the Subsidiary Guarantors, and the
initial purchasers thereunder, and all other agreements, instruments and other
documents (including collateral documents with respect thereto) pursuant to
which the Senior Secured Notes have been or will be issued or otherwise setting
forth the terms of the Senior Secured Notes.

 

-33-



--------------------------------------------------------------------------------

“Senior Secured Notes Indenture” means the Indenture dated as of January 28,
2011 with respect to the Senior Secured Notes among the Borrower, as issuer
thereunder, the Subsidiary Guarantors and the trustee thereunder.

“Senior Secured Notes Registration Rights Agreement” means the registration
rights agreement dated as of August 11, 2011 among the Borrower, the guarantors
party thereto and the initial purchasers named therein.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the Issue Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

“Solvency Certificate” means the certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent and the
Borrower.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (ii) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.06(g).

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Investors and the Borrower and/or
one of its direct or indirect parent companies.

“Spot Rate” has the meaning specified in Section 1.06.

“Subordinated Indebtedness” means, with respect to the Loans,

(1) any Indebtedness of the Borrower which is by its terms subordinated in right
of payment to the Loans, and

(2) any Indebtedness of any Subsidiary Guarantor which is by its terms
subordinated in right of payment to the Guarantee of such entity of the Loans.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

(2) any partnership, joint venture, limited liability company or similar entity
of which

 

-34-



--------------------------------------------------------------------------------

(a) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(b) such Person or any Restricted Subsidiary of such Person is a general partner
or otherwise controls such entity.

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is listed on
Schedule 1.01A hereto and that Guarantees the Loans in accordance with the terms
of this Agreement.

“Successor Company” has the meaning specified in Section 7.04(a)(1).

“Successor Person” has the meaning specified in Section 7.04(c)(1)(A).

“Successful Syndication” means the date on which the Initial Lenders hold
Initial Loan Commitments and Initial Loans in the aggregate of not greater than
$0 of the Facility.

“Takeover Code” means City Code on Takeovers and Mergers.

“Take-Out Banks” has the meaning specified in the definition of “Engagement
Letter”.

“Take-Out Financing” has the meaning specified in Section 6.16(a).

“Target” has the meaning assigned to such term in the first recital hereto.

“Target Acquisition” has the meaning assigned to such term in the first recital
hereto.

“Target Audited Financial Statements” means the audited consolidated balance
sheets of the Target and its Subsidiaries for the three fiscal years ended
respectively December 31, 2010, December 31, 2011 and December 31, 2012, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal years of the Target and its Subsidiaries,
including the notes thereto.

“Target Transactions” means, collectively, (i) the Target Acquisition and the
other related transactions contemplated by the Acquisition Documents, including
the Scheme effecting such Target Acquisition, (ii) the execution and delivery of
the Loan Documents on the Effective Date (iii) the funding, of the Initial Loans
on the Closing Date and (iv) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Target Group” means the Target and its Subsidiaries.

“Target Shares” has the meaning assigned to such term in the first recital
hereto.

“Target Unaudited Financial Statements” means the unaudited consolidated balance
sheets and related statements of income and cash flows of the Target and its
Subsidiaries for each semi-annual period ending after December 31, 2012 and more
than 45 days prior to the Effective Date (which will have been reviewed by the
independent accountants for the Target in accordance with IFRS).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, remittances, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Taxing Authority” means any government or any political subdivision, state,
province or territory of a taxing jurisdiction or any authority or agency
therein or thereof having power to tax.

 

-35-



--------------------------------------------------------------------------------

“Term Loan” has the meaning set forth in Section 2.01(b).

“Threshold Amount” means $25,000,000.

“Total Assets” means the total assets of the Borrower, except where expressly
provided otherwise, and its Restricted Subsidiaries on a consolidated basis, as
shown on the most recent balance sheet of the Borrower; provided, however, that
in no event at any time shall Total Assets be deemed to equal an amount less
than the amount of total assets of the Borrower and its Restricted Subsidiaries
on a consolidated basis as of the Issue Date.

“Total Cap” has the meaning specified in Section 2.08(a)(iii).

“Tranche 2 Sub-Facility” means Indebtedness incurred pursuant to clause (1) of
Section 7.03(b) in an aggregate principal amount not to exceed $7.5 million at
any one time outstanding; provided that the Borrower has designated such
Indebtedness as the “Tranche 2 Sub-Facility” thereunder.

“Transaction” means the merger contemplated by the Transaction Agreement, the
issuance of the Senior Secured Notes and borrowings, if any, under the ABL
Facility on the Issue Date, and certain related transactions.

“Transaction Agreement” means the Agreement and Plan of Merger, dated as of
October 4, 2010, by and among Parent, Scorpio Merger Sub Corporation and
MatlinPatterson Global Opportunities Partners L.P., as the same may be amended
prior to the Issue Date.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, Acquisition Co., the Borrower or any Restricted Subsidiary
in connection with the Target Transactions and the transactions contemplated
thereby.

“Treasury Capital Stock” has the meaning specified in Section 7.06(b)(2).

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of Holdings listed on Schedule 1.01B

(2) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided below); and

(3) any Subsidiary of an Unrestricted Subsidiary.

After the earlier of (i) the Conversion Date or (ii) the Fall-away Date, the
Borrower may designate any Subsidiary of the Borrower (including any existing
Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than solely
any Subsidiary of the Subsidiary to be so designated); provided that

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the
Borrower;

(2) such designation complies with Section 7.06 hereof; and

(3) each of

(a) the Subsidiary to be so designated, and

(b) its Subsidiaries has not at the time of designation, and does not
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the Borrower or any Restricted
Subsidiary.

 

-36-



--------------------------------------------------------------------------------

The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

(1) the Borrower could incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio test under Section 7.03(a); or

(2) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be greater than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such designation, in each case on a
pro forma basis taking into account such designation.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the Board of Directors of the Borrower or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

“USA PATRIOT Act” has the meaning specified in Section 10.19.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“Wholly-Owned Domestic Restricted Subsidiary” means a Domestic Restricted
Subsidiary, 100% of the outstanding Equity Interests of which (other than
directors’ qualifying shares) shall at the time be owned by such Person or by
one or more Domestic Restricted Subsidiaries of such Person.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares) shall at the time be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Loan Party, the Administrative Agent and, in
the case of any U.S. federal withholding tax, any other applicable withholding
agent.

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning

 

-37-



--------------------------------------------------------------------------------

and effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such Law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such Law or regulation as amended, modified or supplemented from time to time
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03 Accounting Terms and Determinations.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Borrower Audited Financial
Statements, except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP or in the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and any other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Computation of Certain Financial Covenants. Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be to those determined and computed in respect of the Borrower
and its Subsidiaries.

Section 1.04 Rounding. Any financial ratios required to be maintained or
satisfied by the Borrower or any of their respective Subsidiaries pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

-38-



--------------------------------------------------------------------------------

Section 1.06 Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Articles II, IX and X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined by the
Administrative Agent at such time on the basis of the Spot Rate (as defined
below) for the purchase of such currency with Dollars. For purposes of this
Section 1.06, the “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make an Initial Loan to the Borrower on the Closing Date in an amount
not to exceed its Initial Loan Commitment. Amounts repaid or prepaid in respect
of the Initial Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, the Borrower and each
Lender severally agrees, if the Initial Loans have not been repaid in full, that
the then outstanding principal amount of its Initial Loans shall, upon
satisfaction of the condition set forth in clause (c) below, be converted into a
loan (individually, a “Term Loan” and collectively, the “Term Loans”) by the
Borrower on the Initial Maturity Date in an aggregate principal amount equal to
the then outstanding principal amount of the Initial Loans.

(c) The ability of the Borrower to automatically convert the Initial Loans into
Term Loans is subject to the condition that at the time of any such conversion,
there shall exist no Event of Default under Section 8.01(a) or 8.01(f) hereof.

(d) Upon the conversion of the Initial Loans into Term Loans, each Lender shall
cancel on its records a principal amount of the Initial Loans held by such
Lender corresponding to the principal amount of Term Loans issued by such
Lender, which corresponding principal amount of the Initial Loans shall be
satisfied by the conversion of such Initial Loans into Term Loans in accordance
with Section 2.01(b). Amounts repaid in respect of Term Loans may not be
reborrowed.

Section 2.02 Borrowings and Continuations of Loans.

(a) The Borrowing of Initial Loans on the Closing Date and each continuation of
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 2:00 p.m. three Business Days prior to the
requested date of any such Borrowing or such continuation of Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Such Borrowing of and each continuation of Loans shall
be in an amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.
Each Committed Loan Notice (whether telephonic or written) shall specify (i) the
requested date of the Borrowing or continuation, as the case may be (which shall
be a Business Day), (ii) the principal amount of Loans to be borrowed or
continued, and (iii) the duration of the Interest Period with respect thereto.
If the Borrower fails to give a timely notice requesting a continuation or the
Borrower requests a Borrowing or a continuation of Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the Loans and
if no timely notice of a continuation is provided by

 

-39-



--------------------------------------------------------------------------------

the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic continuation described in Section 2.02(a). Each Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office in Dollars not later than
9:00 a.m., on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Citicorp
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Loan may be continued only on the
last day of an Interest Period for such Loan.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Loans upon
determination of such interest rate.

(e) After giving effect to all Loans, there shall not be more than two
(2) Interest Periods in effect in respect of the Loans.

Section 2.03 [Reserved].

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional.

(i) Subject to the last sentence of this Section 2.05(a)(i), the Borrower may,
upon notice by the Borrower to the Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or
penalty; provided that: (A) such notice must be received by the Administrative
Agent not later than 2:00 p.m. three Business Days prior to any date of
prepayment of Loans and (B) any prepayment of Loans shall be in a principal
amount of $2,500,000 or a whole multiple of $500,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Pro Rata
Share in respect of the relevant Facility). Each such notice shall be revocable
subject to Section 3.05.

(ii) Notwithstanding the foregoing, from and after the occurrence of a Demand
Failure Event, in connection with each prepayment of Loans pursuant to this
Section 2.05(a) or Section 2.05(b) below, the Borrower shall at the time of such
prepayment to the Administrative Agent for the ratable benefit of Lenders whose
Loans are being prepaid, pay a prepayment premium equal to the redemption
premium then applicable to a redemption of Exchange Notes as described in
Section 6.14(b)(ii) (without regard to whether any Exchange Notes are
outstanding or the Exchange Note Indenture has been entered into); provided,
however, that as long as any such Loans are held by any Initial Lender or any
affiliate of an Initial Lender (other than asset management affiliates
purchasing the Loans in the ordinary course of business and excluding Loans
acquired pursuant to bona fide open market purchases from third parties or
market making activities), such Loans held by such Initial Lender and its
affiliates shall be optionally prepayable at 100% of the principal amount
thereof, plus accrued and unpaid interest.

(b) Mandatory.

(i) On each occasion that a Debt Incurrence Prepayment Event occurs, the
Borrower shall cause to be prepaid an aggregate principal amount of Loans in an
amount equal to 100% of all Net Proceeds received therefrom on or prior to the
date which is five (5) Business Days after the receipt by the Borrower or such
Restricted Subsidiary of such Net Proceeds. The Borrower shall notify the
Administrative Agent in writing of a pending prepayment of the Loans to be made
pursuant to clause (ii) of this Section 2.05(b) at least four (4) Business Days

 

-40-



--------------------------------------------------------------------------------

prior to the date of such prepayment. Each such notice shall specify the date of
such prepayment and provide a reasonably detailed calculation of the amount of
such prepayment. The Administrative Agent shall promptly give notice to the
Lenders of the contents of the Borrower’s prepayment notice and such of such
Lender’s Pro Rata Share of the prepayment.

(ii) Each prepayment of Loans pursuant to this Section 2.05(b) shall be paid to
the Lenders in accordance with their respective Pro Rata Shares.

(iii) Notwithstanding anything to the contrary, in the event that any Lender or
Affiliate of Lender purchases any Permanent Securities pursuant to a Securities
Demand at a price above the level at which such Lender or Affiliate has
reasonably determined that such Permanent Securities can be resold by such
Lender or Affiliate to a bona fide third party at the time of such purchase (and
notifies the Borrower thereof) the Net Proceeds received in respect of such
issuance of Permanent Securities may, at the option of such Lender or Affiliate,
be applied first to prepay the Loans of such Lender or Affiliate (provided that
if there is more than one such Lender or Affiliate then such net cash proceeds
will be applied pro rata to prepay the Loans of all such Lenders or Affiliates
made on the Closing Date in proportion to such Lenders’ or Affiliates’ principal
amount of Permanent Securities purchased from the Borrower) prior to being
applied to prepay the Loans held by other Lenders.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with any amounts owing
in respect of such Loan pursuant to Section 3.05.

Section 2.06 Termination or Reduction of Commitments. The Initial Loan
Commitment of each Lender shall be automatically and permanently reduced to $0
upon the making of such Lender’s Initial Loans pursuant to Section 2.01. The
Initial Loan Commitments hereunder shall be automatically and permanently
terminated at 5:00pm (London time) on the last day of the Certain Funds Period
if the Closing Date does not occur on or prior to such time. Upon each issuance
of Permanent Securities on or prior to the Closing Date, the Initial Loan
Commitments of each Lender shall be reduced on a pro rata basis by an aggregate
amount corresponding to the aggregate principal amount of such Permanent
Securities before deducting any fees, costs or expenses related to the issuance
of such Permanent Securities.

Section 2.07 Repayment of Loans.

(a) Subject to Section 2.01(b), the Initial Loans will mature on the Initial
Maturity Date and, to the extent then unpaid, will, upon satisfaction of the
conditions set forth in Section 2.01(c), be converted into Term Loans or become
due and payable pursuant to Section 2.01(b).

(b) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Term Loans on the Final Maturity Date. Any Term Loan shall bear interest as
described in Section 2.08 from the Initial Maturity Date until such Loan shall
be paid in full or exchanged for an Exchange Note pursuant to Section 6.14.

(c) Subject to the requirements set forth in Section 6.14, each Lender will have
the option at any time or from time to time after the Initial Maturity Date to
receive Exchange Notes in exchange for the Term Loans of such Lender then
outstanding. The principal amount of the Exchange Notes will equal 100% of the
aggregate principal amount of the Term Loans for which they are exchanged. If an
Event of Default shall have occurred and be continuing on the date of such
exchange, any notices given or cure periods commenced while the Initial Loans or
Term Loans were outstanding shall be deemed given or commenced (as of the actual
dates thereof) for all purposes with respect to the Exchange Notes (with the
same effect as if the Exchange Notes had been outstanding as of the actual dates
thereof).

 

-41-



--------------------------------------------------------------------------------

Section 2.08 Interest.

(a) Stated Interest.

(i) Except as provided in clause (iii) below, the unpaid principal amount of
each Initial Loan shall bear interest from the date of the Borrowing thereof
until the date of repayment or conversion to a Term Loan at a rate per annum
equal to the lesser of (i) the Total Cap and (ii) Eurodollar Rate plus the
Applicable Margin as determined by the Administrative Agent; provided that
immediately upon the occurrence of a Demand Failure Event, the interest rate on
the Initial Loans shall increase to the Total Cap.

(ii) Except as provided in clause (iii) below, the unpaid principal amount of
each Term Loan shall bear interest for the period from and including the Initial
Maturity Date to, but excluding, the earlier of (i) the date of repayment
thereof and (ii) the date of exchange for an Exchange Note, at a rate equal to
the Total Cap.

(iii) Notwithstanding the foregoing clauses (i) and (ii), the interest rate
borne by the Loans shall not exceed 12.75% per annum (the “Total Cap “).

(b) Default Interest.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Payments of Interest. Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

Section 2.09 Fees.

(1) The Borrower shall pay to the Bookrunners and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(2) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin and Applicable Fee Rate. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

-42-



--------------------------------------------------------------------------------

The Interest Period applicable to the Initial Loans and the Term Loans shall
commence on the date such Loan is disbursed or continued and end on the date
one, two, three or six months thereafter. Notwithstanding anything to the
contrary contained above:

(a) the initial Interest Period for the Initial Loans shall commence on the date
of such Borrowing, and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the preceding Interest Period
expires;

(b) if any Interest Period relating to a Borrowing begins on the last Business
Day of a calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

(c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the preceding
Business Day; and

(d) the last Interest Period applicable to Initial Loans shall end on the
Initial Maturity Date and the last Interest Period applicable to Term Loans
shall end on the earlier of (i) the conversion of such Term Loan into an
Exchange Note and (ii) the Final Maturity Date.

Section 2.11 Evidence of Debt. The Loans made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained in good faith by the Administrative Agent and each Lender shall be
prima facie evidence absent manifest error of the amount of the Loans made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Loan Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) an
Initial Loan Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Initial Loan Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Section 2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided for herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. Subject to clause (b) below, the Administrative Agent
will promptly distribute to each Lender its Pro Rata Share in respect of the
relevant Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

-43-



--------------------------------------------------------------------------------

(b) Funding and Payments; Presumptions.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Initial Loans that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, at a
rate per annum equal to the interest rate applicable to such Borrowing. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if the Borrower have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in

 

-44-



--------------------------------------------------------------------------------

accordance with the amounts of interest and fees then due to such parties and
(ii) second, toward payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(i) Loan Obligations due and payable to such Lender hereunder and under the
other Loan Documents at such time in excess of its ratable share (according to
the proportion of (x) the amount of such Loan Obligations due and payable to
such Lender at such time to (y) the aggregate amount of the Loan Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Loan Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (ii) Loan Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (x) the
amount of such Loan Obligations owing (but not due and payable) to such Lender
at such time to (y) the aggregate amount of the Loan Obligations owing (but not
due and payable) to all Lenders hereunder and under the other Loan Parties at
such time) of payment on account of the Loan Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (A) notify the Administrative Agent of such fact and
(B) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Loan Obligations then due and payable to
the Lenders or owing (but not due and payable) to the Lenders, as the case may
be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained pursuant to
Section 2.12(b).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Withholding Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as reasonably determined by such Withholding Agent.

(ii) If the applicable Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States federal backup
withholding and withholding Taxes, from any payment, then (A) such Withholding
Agent shall withhold or make such deductions as are reasonably determined by
such Withholding Agent to be required by applicable Law, (B) such Withholding
Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the

 

-45-



--------------------------------------------------------------------------------

applicable Loan Party shall be increased by such Loan Party as necessary so that
after any required withholding or deductions have been made (including
withholding or deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent or such Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deductions been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent and each Lender, and shall make payment in respect thereof within 15 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable by the
Administrative Agent or such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of any
such payment or liability (along with a written statement setting forth in
reasonable detail the basis and calculation of such amounts) delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Borrower
reasonably believes that any such Indemnified Taxes or Other Taxes were not
correctly or legally asserted, the Administrative Agent and/or each affected
Lender will use reasonable efforts to cooperate with the Borrower in pursuing a
refund of such Indemnified Taxes or Other Taxes so long as such efforts would
not, in the sole determination of the Administrative Agent or affected Lender,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it.

(d) Evidence of Payments. After any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not any
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender by any
Loan Party pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction. Any
documentation and information required to be delivered by a Lender pursuant to
this Section 3.01(e) (including any specific documentation set forth in
subsection (ii) below) shall be delivered by such Lender (i) on or prior to the
Effective Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before any date on which such documentation expires or
becomes obsolete, (iii) after the occurrence of any change in the Lender’s
circumstances requiring a change in the most recent documentation previously
delivered by it to the Borrower and the Administrative Agent and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and each such Lender shall promptly notify in writing the Borrower and
the Administrative Agent if such Lender is no longer legally eligible to provide
any documentation previously provided.

(ii) Without limiting the generality of the foregoing:

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or

 

-46-



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to any
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN (or any successor
form thereto) claiming eligibility for benefits of an income tax treaty to which
the United States is a party;

(2) executed originals of Internal Revenue Service Form W-8ECI (or any successor
form thereto);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate,
substantially in the form of Exhibit G-1, G-2, G-3 or G-4 (a “Non-Bank
Certificate”), to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest payments are effectively connected income and (y) executed
originals of Internal Revenue Service Form W-8BEN;

(4) where such Lender is a partnership (for U.S. federal income tax purposes) or
otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the portfolio interest
exemption, a Non-Bank Certificate of such beneficial owner(s) (provided that, if
the Foreign Lender is a partnership and not a participating Lender, the Non-Bank
Certificate(s) may be provided by the Foreign Lender on behalf of the beneficial
owner(s)); or

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

(iv) Notwithstanding anything to the contrary in this Section 3.01, no Lender
shall be required to deliver any documentation that it is not legally eligible
to deliver.

 

-47-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Subject to the last sentence in
Section 3.01(c), at no time shall the Administrative Agent or any Lender have
any obligation to file for or otherwise pursue on behalf of a Lender, or have
any obligation to pay to any Lender, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender. If the Administrative Agent or
any Lender determines, in its sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, the Administrative Agent or such Lender (as
applicable) shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Loan Parties under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. In
such event, the Administrative Agent or such Lender, as the case may be, shall,
at the Borrower’s request, provide the Borrower with a copy of any notice of
assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that the Administrative Agent or
such Lender may delete any information therein that it deems confidential). This
Section 3.01(f) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans,
or to determine or charge interest rates based upon Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
in respect of Loans, (A) then (i) within 15 days after any notice given to the
Borrower by the affected Lender or Lenders, the Agent and the Borrower shall
enter into negotiations in good faith with a view to agreeing to an alternative
interest rate acceptable to the Borrower to maintain affected Loans and (ii) if,
at the expiration of 30 days from the giving of such notice by such Lender, the
Agent and the Borrower shall not have reached an agreement, such Loans will bear
interest at a rate per annum reasonably determined by the Administrative Agent
to be the cost of funds of representative participating members in the London
interbank eurodollar market selected by the Administrative Agent for maintaining
loans similar to the Loans plus the Applicable Margin. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates. If the Required Lenders or the
Administrative Agent determine that for any reason in connection with any
request for a Loan or a continuation thereof that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Loan, or (iii) the Eurodollar Rate
for any requested Interest Period with respect to a proposed Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (i) within 15 days after any notice given to the Borrower by the
Administrative Agent, the Administrative Agent and the Borrower shall enter into
negotiations in good faith with a view to agreeing to an alternative interest
rate acceptable to the Borrower to maintain affected Loans and (ii) if, at the
expiration of 30 days from the giving of such notice by such Lender, the Agent
and the Borrower shall not have reached an agreement, such Loans will bear
interest at a rate per annum reasonably determined by the Administrative Agent
to be the cost of funds of representative participating members in the London
interbank eurodollar market selected by the Administrative Agent for maintaining
loans similar to the Loans plus the Applicable Margin. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of, or
continuation of Loans.

Section 3.04 Increased Costs; Reserves on Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets held by, deposits
with or for the account of, or credit extended or participated in by, any Lender
(or its Lending Office);

 

-48-



--------------------------------------------------------------------------------

(ii) subject any Lender (or its Lending Office) to any Tax of any kind
whatsoever with respect to this Agreement or any Loan made by it, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and any Excluded
Taxes);

(iii) impose on any Lender (or its Lending Office) or the London interbank
market any other condition, cost or expense affecting this Agreement or Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Lending Office) of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then, upon request of such Lender by delivery of a certificate
pursuant to subsection (c) of this Section 3.04, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding liquidity or capital requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Initial Loan Commitments of such Lender or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to liquidity requirements and capital adequacy),
then from time to time, upon request by delivery of a certificate pursuant to
subsection (c) of this Section 3.04, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender prepared in good
faith setting forth the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in subsection (a) or
(b) of this Section 3.04 and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 15 days after receipt thereof by the
Borrower.

(d) Delays in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof); provided,
further, that the Borrower shall not be required to compensate a Lender for
increased costs or reductions suffered more than nine months after such Change
in Law, except that in the case of any such change having retroactive effect
such period shall be extended until nine months after the Lender becomes aware
of such change.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(i) any continuation, payment or prepayment of any Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

(ii) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan on the
date or in the amount notified by the Borrower.

 

-49-



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Loan made by
it at the Eurodollar Rate for such Loan by a matching deposit or other borrowing
in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Loan was in fact so funded.

Section 3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If a Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

Section 3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Initial Loan Commitments, repayment of all
other Loan Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions to Effectiveness of this Agreement. The effectiveness of
this Agreement is subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) executed counterparts of this Agreement, the Guaranty, the Fee Letter and
the Engagement Letter;

(ii) (A) a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State or similar Governmental Authority
of the jurisdiction of its organization, and a certificate as to the good
standing (where relevant) of each Loan Party as of a recent date, from such
Secretary of State or similar Governmental Authority and (B) a certificate of
the Secretary or Assistant Secretary (or a director in lieu thereof) of each
Loan Party, dated the Effective Date and certifying (i) that attached thereto is
a true and complete copy of the by-laws, memorandum and articles of association
or operating (or limited liability company) agreement of such Loan Party as in
effect on the Effective Date, (ii) that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent
governing body) of such

 

-50-



--------------------------------------------------------------------------------

Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (iii) that the
certificate or articles of incorporation or organization of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of incorporation or organization furnished pursuant to clause
(A) above, and (iv) as to the incumbency and specimen signature of each
Responsible Officer executing any Loan Document on behalf of such Loan Party and
countersigned by another officer as to the incumbency and specimen signature of
the Secretary, Assistant Secretary or director of such Loan Party executing the
certificate pursuant to clause (B) above.

(iii) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties, substantially in the form of Exhibit D;

(iv) a Solvency Certificate attesting to the Solvency of the Borrower and its
Restricted Subsidiaries (taken as a whole) on the Effective Date after giving
effect to the Target Transactions as if the Target Transactions were consummated
on the Effective Date, from the chief financial officer of the Borrower;
provided that any representation or warranty made in respect of the Solvency of
the Target Group is qualified by and made subject to the actual knowledge and
belief of the chief financial officer (which shall not include the knowledge or
belief of any member of the Target Group or its management); and

(v) a certificate of a Responsible Officer of the Borrower certifying that
(A) no Default or Event of Default as of the Effective Date has occurred and is
continuing, and (B) the representations and warranties contained in Article V
are true and correct in all material respects on and as of the Effective Date as
if made on and as of such date; provided, however, that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects on such date.

(b) The Administrative Agent shall have reviewed, and be satisfied with, the
final structure, terms and conditions and the documentation relating to the
Target Acquisition, being the Press Release or Offer Press Release (as
applicable), (it being understood that the Arrangers are satisfied with the
drafts of the Press Release or Offer Press Release (as applicable) and the
disclosure schedules and exhibits received by the Arrangers on the date hereof).

(c) The Administrative Agent shall have received at least 3 Business Days prior
to the Effective Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
reasonably requested at least 10 Business Days in advance of the Effective Date.

Section 4.02 Certain Funds Period. During the Certain Funds Period, the
obligation of each Lender to make the Initial Loans is subject to the
satisfaction (or waiver pursuant to Section 10.01) of only the following
conditions precedent:

(a) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

(b) The Administrative Agent shall have received a certified copy of the
Acquisition Documents corresponding in all material respects to the terms and
conditions set out in the Press Release or Offer Press Release (as applicable),
save to the extent otherwise required by the Takeover Panel;

(c) Delivery to the Administrative Agent of a certificate signed by a duly
authorized officer of Borrower confirming, if the Scheme has not been switched
to an Offer, the Scheme Effective Date shall have occurred and the
Administrative Agent shall have received certified copies of (i) the Court
Order, (ii)

 

-51-



--------------------------------------------------------------------------------

the shareholder resolutions referred to in and in the form set out in the
Initial Scheme Document, and (iii) the confirmation-of-receipt stamp with
respect to the registration of the Court Order from Companies House (or a copy
of the cover letter from Target’s solicitors delivering the Court Order to
Companies House for registration, with confirmation of receipt by Companies
House affixed); if the Scheme has been switched to an Offer, the Offer
Unconditional Date shall have occurred and, in either case, there shall not have
been any material amendment, supplement or modification of the Acquisition
Conditions Precedent, or waiver of the Acceptance Condition or the Anti-Trust
Condition, not consented to by the Arrangers, other than (x) a waiver of the
Acceptance Condition to permit the Offer to become unconditional with acceptance
of Target Shares in an aggregate amount of not less than 75% of the Target
Shares or (y) any amendments, supplements, modifications or waivers required by
the Panel on Takeovers and Mergers, the High Court of England and Wales or any
applicable Law.

(d) The Major Representations shall be true and correct in all material respects
except, in the case of a Major Representation which is qualified as to
“materiality” or “Material Adverse Effect”, in all respects.

(e) No breach of any Major Covenant has occurred and is continuing or would
immediately result from the making of the Initial Loans.

(f) No Major Default has occurred and is continuing or would immediately result
from the making of the Initial Loans.

(g) There shall not be in effect any injunction or restraining order of any
applicable Governmental Authority having jurisdiction to issue such injunction
or restraining order prohibiting the making of the Initial Loans or the use of
the proceeds thereof.

(h) All fees and expenses required to be paid hereunder, under the Fee Letter
and invoiced at least three business days prior to the Closing Date shall have
been paid in full in cash or will be paid on the Closing Date out of the initial
Credit Extension.

(i) The Effective Date shall have occurred.

(j) A Change of Control shall not have occurred.

Section 4.03 Determinations Under Sections 4.01 and 4.02. For purposes of
determining compliance with the conditions specified in Sections 4.01 and 4.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or reasonably acceptable or reasonably satisfactory to the
Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by this Agreement shall have received written notice
from such Lender prior to, with respect to conditions specified in Section 4.01,
the Effective Date, and with respect to conditions specified in Section 4.02,
the Closing Date, specifying its objection thereto. The Administrative Agent (or
its counsel) shall promptly notify the Lenders and the Borrower in writing of
the occurrence of each of the Effective Date and the Closing Date and each such
notification shall be conclusive and binding.

During the Certain Funds Period and notwithstanding anything set forth in this
Agreement, the Loan Documents or otherwise to the contrary (including whether
any condition to the occurrence of the Effective Date may subsequently be
determined not to have been satisfied or that any representation given as a
condition thereof or otherwise was incorrect or any failure by the Borrower to
comply with the Major Covenants prior to the funding of the Loans on the Closing
Date), except in circumstances where, pursuant to Section 4.02, a Lender is not
obligated to make an Initial Loan, neither the Administrative Agent nor any
Lender shall be entitled to:

(a) cancel any of its Initial Loan Commitments (except as set forth in
Section 2.05 or 2.06);

(b) rescind, terminate or cancel this Agreement or any of its Initial Loan
Commitments hereunder or exercise any right or remedy or make or enforce any
claim under the Loan Documents or otherwise it may have;

 

-52-



--------------------------------------------------------------------------------

(c) decline or refuse or fail to make available its Initial Loan;

(d) exercise any right of set off or counterclaim in respect of its Initial Loan
or a requested Loan; or

(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document;

provided that after the funding of the Loans on the Closing Date, the
Administrative Agent and the Lenders shall have all rights and remedies with
respect to any such non-compliance notwithstanding that they were not exercised
or available during the Certain Funds Period as a result of this Section 4.03.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Holdings and the Borrower represent and warrant to the Agent and the Lenders
(i) on the Effective Date (without giving effect to the Target Transactions and
the Target Group) and (ii) on the Closing Date (after giving effect to the
Target Transactions); provided that any representation or warranty made by any
Loan Party on or prior to the Closing Date relating to any member of the Target
Group (including any information relating to any member of the Target Group) is
qualified by and made subject to the actual knowledge and belief of such Loan
Party (which shall not include the knowledge or belief of any member of the
Target Group or its management), that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Restricted Subsidiaries (i) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
to (A) own or lease its assets and carry on its business and (B) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (iii) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (iv) except as set forth on
Schedule 5.01 is in compliance with all Laws, orders, writs, injunctions and
orders applicable to it or to its properties, and (v) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted, except in each case referred to in clauses
(iii), (iv), or (v) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Target Transactions (to the extent of such
Person’s involvement therein), are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (A) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (B) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (ii)(A), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

Section 5.03 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Target Transactions or (ii) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents,
except for (A) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (B) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

-53-



--------------------------------------------------------------------------------

Section 5.04 Binding Effect. This Agreement and each other Loan Document
required to be executed and delivered as of such date has been duly executed and
delivered by each Loan Party that is party thereto. This Agreement and each
other Loan Document constitutes a legal, valid and binding obligation of such
Loan Party enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, by general principles of equity and by a covenant of good
faith and fair dealing.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Borrower Audited Financial Statements and the Borrower Unaudited
Financial Statements fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except for (in the
case of interim statements) customary year-end adjustments and the absence of
complete footnotes and as otherwise expressly noted therein.

(b) The Target Audited Financial Statements and the Target Unaudited Financial
Statements fairly present in all material respects the financial condition of
the Target and its Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with IFRS consistently
applied throughout the periods covered thereby, except for (in the case of
interim statements) customary year-end adjustments and the absence of complete
footnotes and as otherwise expressly noted therein.

(c) Since the Effective Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The forecasts of consolidated balance sheets, income statements and cash
flow statements of (i) the Target and (ii) the Borrower and its Restricted
Subsidiaries, copies of which have been furnished to the Administrative Agent
prior to the Effective Date in a form reasonably satisfactory to it, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

Section 5.06 Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Holdings or the Borrower, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrower or any of their respective Restricted Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.07 Environmental Compliance.

(a) There are no pending or, to the knowledge of Holdings or the Borrower,
threatened claims, actions, suits, or proceedings alleging potential liability
under or violation of any applicable Environmental Law that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there has been no Release of Hazardous
Materials by any of the Loan Parties and their Restricted Subsidiaries at, on,
under or from any location in a manner which could reasonably be expected to
give rise to liability under applicable Environmental Laws.

(c) There are no Hazardous Materials at, on, under or migrating from any of the
properties currently or to the actual knowledge of Holdings or the Borrower
formerly owned, leased or operated by Holdings, the Borrower and the Restricted
Subsidiaries in amounts or concentrations which (i) constitute a violation of,
(ii) require investigation or remediation under, or (iii) could reasonably be
expected to give rise to liability under, applicable Environmental Laws, which
violations, investigations or remediations and liabilities, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

-54-



--------------------------------------------------------------------------------

(d) None of Holdings, the Borrower nor any of their respective Restricted
Subsidiaries are conducting, either individually or together with other
potentially responsible parties, any investigation or remediation relating to
any actual or threatened Release, discharge or disposal of Hazardous Materials
at, on, under or from any site or location, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or remediation that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) To the actual knowledge of Holdings or the Borrower, all Hazardous Materials
generated, used, treated, handled or stored at or transported by or on behalf of
Holdings or any of its Restricted Subsidiaries from any property currently or
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries for off-site treatment or disposal have been treated or disposed of
in a manner which would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.

(f) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Restricted Subsidiaries has contractually assumed any liability or obligation
under any applicable Environmental Law.

(g) Except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Restricted Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all applicable Environmental
Laws and have all Environmental Permits which are in full force and effect.

Section 5.08 Ownership of Property; Liens; Intellectual Property; Insurance.

(a) General. Each Loan Party and each of its Restricted Subsidiaries has good
record and marketable title in fee simple to, or valid leasehold interests in,
or easements or other limited property interests in, all Real Property necessary
in the ordinary conduct of its business, free and clear of all Liens except for
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other interest could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(b) Intellectual Property. Each Loan Party and each of its Restricted
Subsidiaries owns, or has the legal right to use, all of the IP Rights
reasonably necessary for each of them to conduct its business as currently
conducted except for those the failure to own or have such legal right to use
could not reasonably be expected to have a Material Adverse Effect.

(c) Insurance. The properties of each Loan Party and each of its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated persons engaged in the same or similar
business), with such deductibles and covering such risks as are in accordance
with normal industry practice or customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Group Company operates.

Section 5.09 Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect: each
Loan Party and each of its Restricted Subsidiaries has (i) timely filed or
caused to be timely filed (taking into account applicable extensions) all
federal, state, foreign and other Tax returns and reports required to be filed,
and has timely paid or caused to be timely paid (taking into account applicable
extensions) all federal, state, foreign and other Taxes levied or imposed upon
it or its properties, income or assets (including in its capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP, (ii) made adequate accruals in
accordance with GAAP for all Taxes not yet due and payable, (iii) no current or
pending Tax audits, assessments, deficiency claims or other Tax proceedings and
(iv) never participated in any “listed transaction” within the meaning of
Treasury Regulation Section 1.6011-4.

 

-55-



--------------------------------------------------------------------------------

Section 5.10 ERISA Compliance.

(a) Except as set forth in Schedule 5.10(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other federal or state Laws.

(b) (i) No ERISA Event has occurred during the period beginning six years from
the date on which this representation is made through the date on which this
representation is made or deemed made; (ii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neither any Loan Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of the foregoing
clauses of this Section 5.10(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance could not reasonably be expected individually or
in the aggregate to result in a Material Adverse Effect, (i) each Foreign Plan
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable Laws, statutes, rules, regulations and
orders, and (ii) neither a Loan Party nor any Restricted Subsidiary have
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. Except as could not reasonably be expected to
result in a Material Adverse Effect, the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of a Loan Party
or Restricted Subsidiary (based on the actuarial assumptions used for purposes
of the applicable jurisdiction’s financial reporting requirements), did not
exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

Section 5.11 Subsidiaries; Equity Interests. As of the Effective Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.11, and all of the outstanding Equity Interests in the Borrower and its
Subsidiaries (other than Immaterial Domestic Subsidiaries) have been validly
issued, are fully paid and nonassessable and all such Equity Interests owned by
any Loan Party are owned free and clear of all Liens except (i) Liens permitted
under Section 7.01 and (ii) any nonconsensual Lien that is permitted under
Section 7.01.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), or extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U.

(b) None of Holdings, the Borrower or any Person Controlling Holdings, the
Borrower or any Restricted Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

Section 5.13 Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) (collectively,
the “Information”) when taken as a whole contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information and pro forma financial information, the Borrower represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation, it being understood that such
projections may vary from actual results and that such variances may be
material.

 

-56-



--------------------------------------------------------------------------------

Section 5.14 Solvency. On the Closing Date, after giving effect to the Target
Transactions, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are Solvent.

Section 5.15 Labor Matters. There are no strikes against Holdings or any of its
Subsidiaries, other than any strikes that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. All
material payments due from Holdings or any of its Subsidiaries, or for which any
claim may be made against Holdings or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings and its Subsidiaries, as
applicable, to the extent required by GAAP, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.16 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Borrower, none of their
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) or the
USA PATRIOT Act (as defined below).

(b) No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list or
similarly named by any similar foreign Governmental Authority.

(c) No Loan Party and, to the knowledge of the Borrower, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

-57-



--------------------------------------------------------------------------------

Section 5.17 Foreign Corrupt Practices Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

ARTICLE VI

AFFIRMATIVE COVENANTS

Until (i) the Initial Loan Commitments have expired and (ii) the principal of
and interest on each Loan and all fees and other Loan Obligations (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full, Holdings and the Borrower shall, and Holdings and the
Borrower shall cause (except in the case of the covenants set forth in
Section 6.01, 6.02 and 6.03) each Restricted Subsidiary to:

Section 6.01 Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(i) as soon as available, but in any event within 90 days after the end of each
subsequent fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries and, if different, the Borrower and its Restricted
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year (or, in lieu of such additional audited
financial statements for the Borrower and its Restricted Subsidiaries, a
reconciliation reflecting such financial information for the Borrower and its
Restricted Subsidiaries, on the one hand, and the Borrower and its Subsidiaries,
on the other hand), all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent registered public accounting firm of nationally recognized
standing thereafter, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

(ii) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ending September 28, 2013), a consolidated
balance sheet of the Borrower and its Subsidiaries and, if different, the
Borrower and its Restricted Subsidiaries, in each case as at the end of such
fiscal quarter, and the related (A) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (B) a consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year (or, in lieu of such unaudited
financial statements for the Borrower and its Restricted Subsidiaries, a
reconciliation reflecting such financial information for the Borrower and its
Restricted Subsidiaries, on the one hand, and the Borrower and its Subsidiaries,
on the other hand), all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries and the Borrower and its Restricted
Subsidiaries, as applicable, in accordance with GAAP, subject only to normal
year end adjustments and the absence of footnotes;

(iii) (x) prior to the Closing Date, promptly, to the extent provided to
Borrower or any of its Affiliates by Target, financial statements and other
financial information of Target and its Subsidiaries for each fiscal period
following the fiscal period ended June 30, 2013 and (y) from and after the
Closing Date, upon request, but in any event no later than the earlier of 60
days after the Closing Date and the date on which comparable financial
information of the Borrower is required to be delivered pursuant to subclauses
(i) or (ii) above, financial information relating to Target and its Subsidiaries
that would be required to be present in pro forma financial statements in
accordance with Regulation S-X;

 

-58-



--------------------------------------------------------------------------------

(iv) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

(v) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(i) and 6.01(ii) above, statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

Notwithstanding the foregoing, the obligations in clauses (i) and (ii) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any direct or indirect parent of the Borrower that holds all of
the Equity Interests of the Borrower or (B) the Borrower’s (or any direct or
indirect parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed
with the SEC; provided that, with respect to each of clauses (A) and (B), (1) to
the extent such information relates to a parent of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to the
Borrower, on the one hand, and the information relating to the Borrower and the
Restricted Subsidiaries on a standalone basis, on the other hand and (2) to the
extent such information is in lieu of information required to be provided under
Section 6.01(i), such financial statements are audited and accompanied by a
report and opinion of Ernst & Young LLP or any other independent registered
public accounting firm of nationally recognized standing thereafter, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) the Borrower shall deliver to the Administrative Agent within 120 days after
the end of each fiscal year of the Borrower an Officer’s Certificate, one of the
signers of which shall be the principal executive officer, principal financial
officer or principal accounting officer of the Borrower, stating that a review
of the activities of the Borrower and its Restricted Subsidiaries during the
preceding fiscal year has been made under the supervision of the signing
Responsible Officer with a view to determining whether the Borrower has kept,
observed, performed and fulfilled its obligations under this Agreement, and
further stating, as to such Responsible Officer signing such certificate, that
to the best of his or her knowledge the Borrower has kept, observed, performed
and fulfilled each and every condition and covenant contained in this Agreement
and is not in default in the performance or observance of any of the terms,
provisions, covenants and conditions of this Agreement (or, if a Default shall
have occurred, describing all such Defaults of which he or she may have
knowledge and what action the Borrower is taking or proposes to take with
respect thereto);

(i) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(ii) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from or material statements or material reports furnished to any
holder of debt securities of any Loan Party or of any of its Subsidiaries having
an aggregate outstanding principal amount greater than the

 

-59-



--------------------------------------------------------------------------------

Threshold Amount so long as the aggregate outstanding principal amount
thereunder is greater than the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

(iii) together with the delivery of the financial statements pursuant to
Section 6.01(i), a list of Subsidiaries that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of the Officer’s Certificate delivered pursuant to Section 6.02(a) or a
confirmation that there is no change in such information since the later of the
Effective Date or the date of the last such list;

(iv) promptly following any request by a Lender or the Administrative Agent
therefor, on and after the effectiveness of the Pension Act, copies of (A) any
documents described in Section 101(k)(1) of ERISA that Holdings and any of its
ERISA Affiliates may request with respect to any Multiemployer Plan and (B) any
notices described in Section 101(l)(1) of ERISA that Holdings or any of its
ERISA Affiliates may request with respect to any Plan or Multiemployer Plan;
provided that if Holdings or any of its ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable Plan or
Multiemployer Plan, Holdings or its ERISA Affiliates shall promptly make a
request for such documents or notices from such administrator or sponsor and
shall provide copies of such documents and notices promptly after receipt
thereof; and

(v) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(i) or (ii) or
Section 6.02(a)(i), (ii) or (iii) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents and the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Holdings or the Borrower with any such request for delivery.

Each of Holdings and the Borrower hereby acknowledges that (i) the
Administrative Agent and the Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of Holdings and the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (ii) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each of Holdings and the
Borrower hereby agrees that so long as Holdings or the Borrower is the issuer of
any outstanding debt or equity securities that are registered or issued pursuant
to a private offering or is actively contemplating issuing any such securities
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that:
(w) all the Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Bookrunners and the Lenders to treat the Borrower Materials as not
containing any material non-public

 

-60-



--------------------------------------------------------------------------------

information (although it may be sensitive and proprietary) with respect to
Holdings or the Borrower or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
the Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, neither Holdings nor
the Borrower shall be under any obligation to mark the Borrower Materials
“PUBLIC.”

Section 6.03 Notices. Promptly after obtaining actual knowledge thereof, notify
the Administrative Agent:

(i) of the occurrence of any Default;

(ii) of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including such matters arising out of or resulting
from (A) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (B) to the extent
permitted by Law, any dispute, litigation, investigation or proceeding between
any Loan Party or any Subsidiary and any Governmental Authority, (C) the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary, including pursuant to any applicable
Environmental Laws or in respect of material IP Rights or the assertion or
occurrence of any noncompliance by any Loan Party or any of its Subsidiaries
with, or liability under, any applicable Environmental Law or Environmental
Permit, or (D) the occurrence of any ERISA Event or similar event with respect
to Foreign Plans;

(iii) any casualty or other insured damage to any portion of the property or
assets of the Borrower and its Restricted Subsidiaries subject to the Borrowing
Base in excess of $5,000,000, or the commencement of any action or proceeding
for the taking of any interest in a portion of the property or assets of the
Borrower and its Restricted Subsidiaries subject to the Borrowing Base in excess
of $5,000,000 or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceedings; and

(iv) the receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(i), (ii), (iii) or (iv) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent the failure to pay or
discharge the same could not reasonably be expected to have a Material Adverse
Effect, it being understood that neither Holdings, the Borrower nor any of their
respective Restricted Subsidiaries shall be required to pay any such Tax which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

Section 6.05 Preservation of Existence, Etc. (i) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization and (ii) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (i) and (ii), (A) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (B) pursuant to a
transaction permitted by Section 7.04 or 7.05.

 

-61-



--------------------------------------------------------------------------------

Section 6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (i) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and casualty or condemnation excepted, and (ii) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice.

Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against in
accordance with normal industry practice or by Persons engaged in the same or
similar business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings, the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances in
accordance with normal industry practice or by such other Persons.

Section 6.08 Compliance with Laws. (i) Comply in all respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, other than such orders, writs,
injunctions and decrees as to which an appeal has been timely and properly taken
in good faith, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (ii) shall have in place a
compliance program which is reasonably designed to provide internal controls
that promote adherence to, and prevent and detect material violations of, any
Requirement of Law applicable to it and which includes the implementation of
internal audits and monitoring on a regular basis to monitor compliance with the
compliance program with the Requirements of Law.

Section 6.09 Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or any Restricted Subsidiary, as the case may be.

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom (other than the records of the
board of directors of such Loan Party or such Subsidiary) and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
times during any calendar year absent the existence of an Event of Default and
only one such time shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Loan Parties or any
Restricted Subsidiary will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

Section 6.11 Future Guarantees.

(a) If (i) the Borrower or any of its Wholly-Owned Domestic Restricted
Subsidiaries organizes or acquires any Wholly-Owned Domestic Restricted
Subsidiary (other than (x) any Receivables Subsidiary, (y) any Captive Insurance
Subsidiary and (z) a Wholly-Owned Domestic Restricted Subsidiary if the book
value of such Wholly-Owned Domestic Restricted Subsidiary’s total assets, when
taken together with the aggregate book value of the total assets of all other
Wholly-Owned Domestic Restricted Subsidiaries that are not Subsidiary
Guarantors, as

 

-62-



--------------------------------------------------------------------------------

of the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available prior to such date, does not exceed
in the aggregate $10.0 million (an “Immaterial Domestic Subsidiary”)), or
transfers assets to or makes an Investment in an Immaterial Domestic Subsidiary
such that it ceases to be an Immaterial Domestic Subsidiary, then such
Wholly-Owned Domestic Restricted Subsidiary or (ii) any Wholly-Owned Subsidiary
that is a Restricted Subsidiary (and any non-Wholly-Owned Subsidiary that is a
Restricted Subsidiary if such non-Wholly-Owned Subsidiary guarantees other
capital markets debt securities), other than a Subsidiary Guarantor or a Foreign
Subsidiary guaranteeing Indebtedness of another Foreign Subsidiary, guarantees
the payment of any Indebtedness of the Borrower or any other Subsidiary
Guarantor then such Restricted Subsidiary, in each case, shall: within 30 days
execute and deliver a supplement to the Guaranty in the form attached thereto
providing for a Guarantee by such Restricted Subsidiary; and with respect to a
guarantee of Indebtedness of the Borrower or any Subsidiary Guarantor described
in clause (ii) of Section 6.11(a):

(i) if such Indebtedness is by its express terms subordinated in right of
payment to the Loan Obligations or such Subsidiary Guarantor’s Guarantee, any
such guarantee by such Restricted Subsidiary with respect to such Indebtedness
shall be subordinated in right of payment to such Guarantee substantially to the
same extent as such Indebtedness is subordinated to the Loan Obligations or such
Subsidiary Guarantor’s Guarantee; and

(ii) such Restricted Subsidiary waives and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee;

provided that clause (ii) of Section 6.11(a) shall not be applicable to any
Guarantee of any Restricted Subsidiary that existed at the time such Person
became a Restricted Subsidiary and was not incurred in connection with, or in
contemplation of, such Person becoming a Restricted Subsidiary.

(b) For purposes of clause (i) of Section 6.11(a), to the extent that the
aggregate book value of the total assets of the Borrower’s non-Guarantor
Wholly-Owned Domestic Restricted Subsidiaries (excluding Receivables Subsidiary)
as of the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available prior to the date of the applicable
organization, acquisition, transfer of assets to or investment in a
non-Guarantor Wholly-Owned Domestic Restricted Subsidiary, exceeds
$10.0 million, then, within 30 days of such date, the Borrower shall cause one
or more of such non-Guarantor Wholly-Owned Domestic Restricted Subsidiaries to
similarly execute a supplement to the Guaranty providing for a Guarantee by such
Restricted Subsidiary or Subsidiaries and such additional and/or supplemental
Loan Documents such that the collective book value of the total assets of all
remaining non-Guarantor Wholly-Owned Domestic Restricted Subsidiaries does not
exceed $10.0 million.

Section 6.12 Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (ii) obtain and renew all
Environmental Permits necessary for its operations and properties; and (iii) in
each case to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials at, on,
under or emanating from any currently or formerly owned or operated property or
facility, in accordance with the requirements of all applicable Environmental
Laws.

Section 6.13 [Reserved].

Section 6.14 Exchange Notes.

(a) The Borrower shall, as promptly as practicable after being requested to do
so by one or more Lenders at any time on or after the Initial Maturity Date
(unless the Borrower has given the Administrative Agent notice of prepayment of
the Loans pursuant to Section 2.05) and no later than the applicable Exchange
Date, (i) select a bank or trust company reasonably acceptable to the Required
Lenders to act as Exchange Note Trustee, (ii)

 

-63-



--------------------------------------------------------------------------------

enter into the Exchange Documents and the Exchange Registration Rights
Agreement, (iii) deliver an offering memorandum relating to the sale of the
Exchange Notes which shall include information regarding the Borrower and its
Subsidiaries of the type customarily including in private placements under Rule
144A of the Securities Act including financial statements, pro forma financial
statements, business and other financial data of the type required in a
registered offering by Regulation S-X and Regulation S-K under the Securities
Act (other than Rule 3-10 and Rule 3-16 of Regulation S-X and subject to
exceptions customary for private placements pursuant to Rule 144A promulgated
under the Securities Act) or that would be necessary for the holders of Exchange
Notes to receive customary (for high yield debt securities) “comfort” (including
“negative assurance” comfort) from independent accountants in connection with
the offering of the Exchange Notes, and in the case of the annual financial
statements, the auditors’ reports thereon, (iv) in connection with a resale of
Exchange Notes, use commercially reasonable efforts to cause the accountants for
the Borrower (and, if applicable, the Target) to deliver “comfort letters”
customarily delivered in offerings under Rule 144A promulgated under the
Securities Act, (v) deliver copies of resolutions of the Board of Directors of
the Borrower and each Guarantor approving the execution and delivery of the
Exchange Documents and the Exchange Registration Rights Agreement, together with
a customary certificate of the Borrower or such Guarantor certifying such
resolutions and (vi) cause counsel to the Borrower to deliver to the
Administrative Agent an executed legal opinion in form and substance customary
for a transaction of that type to be mutually agreed upon by the Borrower and
the Administrative Agent (including, without limitation, with respect to due
authorization, execution and delivery; validity; and enforceability of the
Exchange Documents and the Exchange Registration Rights Agreement, subject to
the qualifications contained therein).

(b) The Borrower will, on or prior to the twentieth (20th) day (the “Exchange
Date”) following the written request (the “Exchange Request”) of the holder of
any Loan (or beneficial owner of a portion thereof) on or after the Initial
Maturity Date:

(i) execute and deliver, cause each other Loan Party to execute and deliver, and
cause the Exchange Note Trustee to execute and deliver, the Exchange Note
Indenture if such Exchange Note Indenture has not previously been executed and
delivered; and

(ii) execute and deliver to such holder or beneficial owner in accordance with
the Exchange Note Indenture an Exchange Note (which shall (a) bear interest at
the Total Cap, (b) mature on the Final Maturity Date, (c) be non-callable prior
to February 15, 2015 (other than for a customary T+50 make-whole redemption
right and an equity clawback redemption right at par plus the coupon through
February 1, 2014) and thereafter shall be redeemable at a declining premium
beginning with one-half the coupon, in each case, on terms consistent with those
set forth in the Exchange Note Indenture), (d) be guaranteed by the Subsidiary
Guarantors, and (e) and shall have such other terms including without limitation
covenants and events of default as are set forth in the Exchange Note Indenture)
in exchange for such Loan dated the date of the issuance of such Exchange Note,
payable to the order of such holder or owner, as the case may be, in the same
principal amount as such Loan (or portion thereof) being exchanged.

The Exchange Request shall specify the principal amount of the Loans to be
exchanged pursuant to this Section 6.14, provided that no Exchange Notes shall
be issued until the Borrower shall have received requests to issue $50 million
in aggregate principal amount of Exchange Notes. Loans exchanged for Exchange
Notes under this Section 6.14 shall be deemed repaid and the Exchange Notes
shall be governed by and construed in accordance with the terms of the Exchange
Note Indenture.

The Exchange Note Trustee shall at all times be a corporation organized and
doing business under the laws of the United States or the State of New York, in
good standing and having its principal offices in the Borough of Manhattan, in
The City of New York, which is authorized under such laws to exercise corporate
trust powers and is subject to supervision or examination by federal or state
authority and which has a combined capital and surplus of not less than $500.0
million.

Section 6.15 Corporate Separateness.

(a) Satisfy, and cause each of its Restricted Subsidiaries and Unrestricted
Subsidiaries to satisfy, customary corporate and other formalities, including,
as applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, in each case,
to the extent required by law and the maintenance of corporate offices and
records.

 

-64-



--------------------------------------------------------------------------------

(b) Ensure that (i) no payment is made by it or any of its Restricted
Subsidiaries to a creditor of any Unrestricted Subsidiary in respect of any
liability of any Unrestricted Subsidiary, (ii) no bank account of any
Unrestricted Subsidiary shall be commingled with any bank account of the
Borrower, Holdings or any direct or indirect parent of the Borrower or any of
their Restricted Subsidiaries, and (iii) any financial statements distributed to
any creditors of any Unrestricted Subsidiary shall clearly establish or indicate
the corporate separateness of such Unrestricted Subsidiary from the Borrower,
Holdings or any direct or indirect parent of the Borrower or any of their
Restricted Subsidiaries.

Section 6.16 Securities Demand.

(a) If at any time and from time to time (but not more than three times) from
and after the Closing Date and prior to the Initial Maturity Date, one or more
Take-Out Banks make a proposal and the Initial Lenders holding a majority of the
aggregate principal amount of outstanding Initial Loan Commitments or Initial
Loans, as applicable, provide a notice (a “Securities Demand”) to Borrower for
the offering of Permanent Securities, then such Permanent Securities shall be on
terms and conditions, including ranking, interest rates, yields and redemption
prices, as are necessary or appropriate in light of the prevailing market
conditions, all as reasonably determined by such Take-Out Bank(s), in
consultation with the Borrower, and consistent with the Applicable Bond Standard
(such securities, “Demand Securities,” and such offering of Demand Securities, a
“Take-Out Financing”) (provided that (i) the aggregate weighted average yield
thereof (together with (A) all Loans, if any, outstanding after the issuance of
such Demand Securities and (B) all other Demand Securities issued prior to such
time) shall not exceed the Total Cap (it being understood that any floating
interest rates and/or yields included in any of the foregoing calculations shall
be determined by the Take-Out Banks in consultation with Borrower, with original
issue discount considered yield for the purpose of this clause and determined in
accordance with customary market convention for high yield securities), (ii) the
maturities thereof shall be February 1, 2019, the non-call periods with respect
thereto shall end no more than three years from the issue date thereof and the
redemption price at the expiration of such non-call period shall be par plus 50%
of the coupon, declining to par plus 25% of the coupon on the first anniversary
of the end of the non-call period and further declining to par on the second
anniversary of the end of the non-call period, and (iii) such Demand Securities
shall be issued at a price to the Borrower equal to or greater than 97% of the
principal amount of such Demand Securities (exclusive of any underwriting
fees)), the Borrower will accept such Securities Demand and cause the Borrower
to issue the Demand Securities, it being understood and agreed that (A) the
applicable Take-Out Bank(s) and the Borrower shall mutually determine whether
such Demand Securities will be issued through a registered public offering or a
private placement with customary registration rights, (B) any such issuance
shall be pursuant to an indenture and related documents all in form consistent
with the Applicable Bond Standard with such modifications as are consistent with
the provisions of this Section 6.16 or otherwise mutually determined by the
participating Take-Out Bank(s) and the Borrower in light of then prevailing
market conditions, (C) no Demand Securities will be required to be issued prior
to the Closing Date, (D) the guarantee structure shall be no more restrictive
than that provided under the Applicable Bond Standard and (E) such Securities
Demand shall only be permitted after completion of a customary roadshow (or
after Borrower has been provided an opportunity to have such a roadshow) and if
a majority in aggregate principal amount of the Demand Securities is to be sold
or immediately resold to bona fide investors that are neither a Take-Out Bank,
nor investors affiliated with the Take-Out Bank (other than asset management
affiliates purchasing the Demand Securities in the ordinary course of their
business as part of a regular distribution of the Demand Securities (“Asset
Management Affiliates”)).

(b) As long as any Demand Securities are held by any Take-Out Bank or any
affiliate of a Take-Out Bank (other than asset management affiliates purchasing
the Demand Securities in the ordinary course of business and excluding Demand
Securities acquired pursuant to bona fide open market purchases from third
parties or market making activities), the Demand Securities held by such
Take-Out Bank and its affiliates shall be optionally redeemable at any time by
the Borrower at 100% of the principal amount thereof, plus accrued and unpaid
interest.

 

-65-



--------------------------------------------------------------------------------

(c) The Borrower will use commercially reasonable efforts to, within 20 days of
receipt of a Securities Demand (but in no event earlier than the 60th day after
the Closing Date), do the following:

(1) provide as many copies as reasonably requested to the Take-Out Banks of a
customary prospectus or offering memorandum, as applicable ( the “Offering
Document”) for such Demand Securities which shall include or incorporate by
reference information regarding the Borrower and its subsidiaries of the type
customarily included in public offerings or private placements under Rule 144A
of the Securities Act, as applicable, including financial statements, pro forma
financial statements, business and other financial data of the type required in
a registered offering by Regulation S-X and Regulation S-K under the Securities
Act (in the case of a private placement, other than Rule 3-16 of Regulation S-X
and subject to exceptions customary for private placements pursuant to Rule 144A
promulgated under the Securities Act) or that would be necessary for the Takeout
Banks to receive customary (for high yield debt securities) “comfort” (including
“negative assurance” comfort) from independent accountants in connection with
the offering of the Demand Securities (all such information so furnished being
the “Cooperation Information”), and in the case of the annual financial
statements, the auditors’ reports thereon;

(2) In the case of a registered offering of Demand Securities, prepare a
registration statement under the Securities Act with respect to such Demand
Securities, including a registration statement covering market making activities
of the Take-Out Banks to the extent necessary and in the case of any private
placement of Demand Securities, prepare an exchange offer or shelf registration
statement (each a “Registration Statement”) and if such Registration Statement
is filed, the Borrower agrees to use commercially reasonable efforts to cause
such Registration Statement to become effective as soon as practicable
thereafter;

(3) Assist the Take-Out Banks in a timely completion of the offering of the
Demand Securities, upon the Take-Out Bank’s reasonable request, to make
Borrower’s and its Subsidiaries’ senior officers and representatives available
to the Take-Out Banks in connection with the offering of the Demand Securities,
including making them available to assist in the preparation of one or more
offering documents (including assistance in obtaining industry data) or ratings
agency presentations, to participate in due diligence sessions, rating agency
presentations and to participate in one or more roadshows to market the Demand
Securities;

(4) notify the Take-Out Banks promptly of all developments materially affecting
it, the Target or the Demand Securities or the accuracy of the Cooperation
Information. The Borrower agrees to update the Cooperation Information and the
offering document at the reasonable request of the Take-Out Banks to facilitate
a Take-Out Financing. The Borrower acknowledges that the Take-Out Banks may
rely, without independent verification, upon the accuracy and completeness of
the Cooperation Information and the Offering Document and that the Take-Out
Banks do not assume responsibility therefor.

(d) The Take-Out Banks may at any time require the Borrower (or, if reasonably
so specified by the Take-Out Banks, an affiliate of the Borrower) to execute a
purchase agreement providing for the issuance of the Permanent Securities
contemplated hereby substantially in the form of the Applicable Bond Standard,
modified as appropriate to reflect the terms of the transactions contemplated
thereby and providing for the delivery of an indenture and a registration rights
agreement substantially in the form of the indenture and registration rights
agreements related to the Applicable Bond Standard, modified as appropriate to
reflect the terms of the transactions contemplated thereby.

(e) It is understood and agreed that the failure to issue any Demand Securities
pursuant to a Securities Demand in accordance with the provisions hereof will
constitute a “Demand Failure Event” and that, upon the occurrence of a Demand
Failure Event, (a) the interest rate on the Loans shall automatically increase
to the Total Cap as provided in Section 2.08(a)(i) hereof, (b) the Loans will
immediately and automatically be subject to the call protection of the Exchange
Notes as provided in Section 2.05(a)(ii) hereof, (c) the Bridge Conversion Fee
(as defined in the Fee Letter) shall become immediately due and payable, and
(d) no consent of the Borrower shall be required for the assignment of Loans as
provided in Section 10.06(b)(iii)(A) hereof.

(f) For the avoidance of doubt, (i) the Take-Out Banks may reoffer the Demand
Securities to investors at any price below or above the proceeds to the issuer
and (ii) any adverse tax consequences shall not be a basis for the failure to
comply with the covenant herein.

 

-66-



--------------------------------------------------------------------------------

Section 6.17 Syndication.

(a) The Borrower agrees that it shall, subject to the disclosure limitations in
the Takeover Code with respect to the Target Transactions, take all actions that
the Arrangers may reasonably request to assist them in timely forming a
syndicate acceptable to the Arrangers and the Lenders participating in this
Agreement. The Borrower’s assistance in forming such syndicate with respect to
this Agreement shall include but not be limited to: (i) making available senior
management, representatives and non-legal advisors of the Borrower (at
reasonable times and upon reasonable notice); (ii) providing copies of any due
diligence reports or memoranda prepared by legal, accounting, tax or other
advisors in connection with the Acquisition and any other customary and
reasonably available information the Arrangers may reasonably request in
connection with a customary due diligence review, in each case, to the extent
reasonably available to the Borrower and subject to the delivery of customary
non-disclosure and non-reliance agreements reasonably acceptable to the
Arrangers; (iii) participation, with the Arrangers, in one or more informational
meetings with potential Lenders at such times and places as the Arrangers may
reasonably request; (iv) using commercially reasonable efforts to ensure that
the syndication effort benefits from the Borrower’s prior and existing lending
and other banking relationships and to the extent practicable and appropriate,
those of the Target; (v) assisting in the preparation and delivery, as soon as
practicable after the date hereof, but in no event later than 20 Business Days
prior to Closing Date, of a Confidential Information Memorandum and other
customary marketing materials to be used in connection with the syndication; and
(vi) using commercially reasonable efforts to obtain, at the Borrower’s expense,
public corporate credit/family ratings of the Borrower and ratings of the
Facility by Moody’s and S&P as soon as practicable after the date hereof,
including participation in rating agency presentations and using commercially
reasonable efforts to cause such corporate credit/family ratings and ratings of
the Facility to be continuously maintained). For the avoidance of doubt, from
and after the Closing Date, the Borrower’s assistance will include the
assistance as provided in the prior sentence of Target and its senior
management.

(b) Prior to the Closing Date, the Borrower agrees to use commercially
reasonable efforts to cause the Target to take all actions, subject at all times
to the requirements of the UK Panel on Takeovers and Mergers as set out in
Practice Statement No.25 (Debt Syndication During Offer Periods), that the
Arrangers may reasonably request to assist them in achieving a syndication of
this Agreement. The Target’s assistance in forming such syndicate shall include:
(i) making available appropriate senior management, representatives and advisors
of the Target (at reasonable times and upon reasonable notice);
(ii) participation, with the Arrangers, in up to three informational meetings
with potential Lenders at such times and places as the Arrangers may reasonably
request; (iii) ensuring that the syndication efforts benefits from the Target’s
existing lending relationships; (iv) assisting in the preparation of a
Confidential Information Memorandum and other reasonably available marketing
materials to be used in connection with the syndication; and (v) participating
in rating agency presentations for Moody’s and S&P as soon as reasonably
possible after the Effective Date.

(c) To assist the Arrangers in the syndication efforts, the Borrower agrees
promptly to prepare and provide to us all information with respect itself, the
Target and their respective subsidiaries, the Target Acquisition and the other
transactions contemplated hereby, including all financial information and
projections as the Arrangers may reasonably request in connection with the
arrangement and syndication (it being understood that the Borrower shall use
commercially reasonable efforts to deliver to the Arrangers as soon as
practicable after the date hereof Borrower’s unaudited pro forma consolidated
balance sheet and statement of income and pro forma EBITDA for the twelve-month
periods ended June 30, 2013 and, so long as any Initial Loans are still held by
the Initial Lenders, each subsequent fiscal quarter of the Borrower thereafter
to the extent updated financial statements of the Borrower are required to be
delivered pursuant to Section 6.01, in each case giving effect to the Target
Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of such period in the case of the statement of
income).

(d) If, at any time prior to the earlier to occur of (i) a Successful
Syndication and (ii) the ninetieth (90th) day after the Closing Date, the
Borrower becomes aware that the representations in Sections 5.05 and 5.13 are
incorrect in any material respect if such Information or Projections was being
provided on such date, the Borrower agrees to notify the Initial Lenders and
supplement the Information and the Projections promptly until the earlier to
occur of (i) a Successful Syndication and (ii) the ninetieth (90th) day after
the Closing Date, such that the representations in Sections 5.05 and 5.13 remain
true in all material respects as though such Information or Projections were
being provided on such date (provided that, with respect to Information, the
Projections, other

 

-67-



--------------------------------------------------------------------------------

forward looking information and updates and supplements provided by the Target,
its subsidiaries and its representatives, such representations and warranties
shall be true in all material respects to the best of your knowledge) under
those circumstances.

Section 6.18 Change of Control.

(a) If a Change of Control occurs, unless the Borrower has previously or
concurrently delivered or mailed a prepayment notice with respect to all the
outstanding Loans as described under Section 2.05 hereof, the Borrower shall
make an offer to purchase all of the Loans pursuant to the offer described below
(the “Change of Control Offer”) at a price in cash (the “Change of Control
Payment”) equal to 100% of the aggregate principal amount thereof if such Change
of Control occurs on or prior to the Initial Maturity Date or 101% of the
aggregate principal amount thereof if the Change of Control occurs after the
Initial Maturity Date, in each case plus accrued and unpaid interest, if any,
to, but excluding, the date of prepayment. Within 30 days following any Change
of Control, the Borrower shall deliver or mail notice of such Change of Control
Offer electronically or by first-class mail to the Administrative Agent, with
the following information:

(1) that a Change of Control Offer is being made pursuant to this Section 6.18;

(2) the purchase price and the purchase date, which shall be no earlier than 30
days nor later than 60 days from the date such notice is mailed (the “Change of
Control Payment Date”), except in the case of a conditional Change of Control
Offer made in advance of a Change of Control as described in Section 6.18(d)
below;

(3) that any Loan not prepaid shall remain outstanding and continue to accrue
interest;

(4) that unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest on the Change of Control Payment Date;

(5) that Lenders shall be entitled to withdraw their election to require the
Borrower to purchase such Loans; provided that the Administrative Agent
receives, not later than the close of business on the expiration date of the
Change of Control Offer, a telegram, telex, facsimile transmission or letter
setting forth the name of the Lender, the principal amount of Loans tendered for
purchase, and a statement that such Lender is withdrawing its election to have
such Loans purchased;

(6) the other instructions, as determined by the Borrower, consistent with the
covenant described hereunder, that a Lender must follow; and

(7) if such notice is mailed prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional upon the occurrence of
such Change of Control.

(b) On the Change of Control Payment Date, the Borrower shall, to the extent
permitted by law:

(1) accept for payment all Loans that properly accepted the Change of Control
Offer;

(2) deposit with the Administrative Agent an amount equal to the aggregate
Change of Control Payment in respect of all Loans that so accepted; and

(3) deliver, or cause to be delivered, to the Administrative Agent an Officer’s
Certificate to the Trustee stating that such Loans have been tendered to and
purchased by the Borrower.

(c) The Borrower shall not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Agreement applicable to a Change of Control Offer made by the
Borrower and repays all Loans that accept such Change of Control Offer.

 

-68-



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary herein, a Change of Control Offer
may be made in advance of a Change of Control, conditional upon such Change of
Control; provided that the purchase date shall be no earlier than 30 days from
the date a notice of such Change of Control Offer is mailed.

Section 6.19 [Reserved].

Section 6.20 The Scheme and Related Matters. The Borrower shall cause
Acquisition Co. to:

(a) Issue the Press Release within two Business Days of the date of this
Agreement.

(b) Procure that an Initial Scheme Document or (following a Conversion Notice)
an Initial Offer Document is issued and despatched as soon as practicable and in
any event within 28 days after the issuance of the Press Release or Offer Press
Release, as applicable.

(c) Comply in all material respects with the Takeover Code, subject to any
waivers granted by the Panel and all other applicable Laws and regulations in
relation to any Offer or Scheme.

(d) Ensure that the (i) Initial Scheme Document corresponds in all material
respects to the terms and conditions of the Scheme as contained in the Press
Release or (ii) following delivery of a Conversion Notice, the Initial Offer
Document corresponds in all material respects to the terms and conditions of the
Offer as contained in the Offer Press Release.

(e) Ensure that the Scheme Documents or, following delivery of a Conversion
Notice, the Offer Documents, provided to the Administrative Agent contain all
the material terms and conditions of the Scheme or Offer, as applicable.

(f) Except as consented to by the Arrangers in writing, not make or approve any
increase in the price per Target Share at which the Scheme is proposed or make
any other acquisition of any Target Share (including pursuant to an Offer) above
the price per Target Share stated in the Press Release unless such increase in
price is not funded with the proceeds of this Facility.

(g) Except as consented to by the Arrangers in writing, not amend or waive
(i) any term of the Acquisition Documents in a manner which would be reasonably
likely to be materially prejudicial to the interests of the Lenders under the
Loan Documents, (ii) the Anti-Trust Condition or, if the Scheme has been
switched to an Offer, (iii) the Acceptance Condition; provided that no such
written consent shall be required for (A) any amendment or waiver required by
the Panel on Takeovers and Mergers, a court or any other applicable Law,
regulation or regulatory body or (B) a waiver of the Acceptance Condition to
permit the Offer to become unconditional with acceptance of Target Shares in an
aggregate amount of not less than 75% of the Target Shares to which the Offer
relates.

(h) Not take any action which would require Acquisition Co. to make a mandatory
offer for the Target Shares in accordance with Rule 9 of the Takeover Code.

(i) Promptly provide the Administrative Agent with such information as it may
reasonably request regarding the status of the Target Acquisition (including, in
the case of an Offer, the current level of acceptances) subject to any
confidentiality, regulatory or other restrictions relating to the supply of such
information.

(j) Promptly deliver to the Administrative Agent copies of each Offer Document,
the receiving agent engagement letter, the receiving agent certificate issued
under Rule 10 of the Takeover Code and Scheme Document, any written agreement
between Acquisition Co. and the Target with respect to a Scheme, all other
material announcements and documents published or delivered pursuant to the
Offer or Scheme (other than the Cash Confirmation) and all legally binding
agreements entered into by Acquisition Co. in connection with an Offer or
Scheme, in each case except to the extent it is prohibited by law or regulation
from doing so.

 

-69-



--------------------------------------------------------------------------------

(k) Take any other steps necessary or advisable to ensure that, other than the
Press Release, the Offer Press Release, the Initial Scheme Document or the
Initial Offer Document, as applicable, no public statement is made by it or any
of its Subsidiaries in connection with the Scheme or Offer, as applicable,
referring to the Lenders or the Agent and the Loan Documents without the prior
written consent of the Lenders or the Agent, as applicable (not to be
unreasonably withheld), unless required to do so by the Takeover Code, Panel on
Takeovers and Mergers, any regulation, any applicable stock exchange or any
applicable government or other relevant regulatory authority.

(l) In the event that the Scheme is switched to an Offer, (i) within 15 Business
Days procure that a press release announcing, in compliance with Rule 2.7 of the
Takeover Code, a firm intention to proceed with the Offer (the “Offer Press
Release”) is issued, (ii) deliver to the Administrative Agent (A) a Conversion
Notice and (B) the Offer Press Release and (iii) except as consented to by the
Arrangers in writing, ensure that the terms and conditions contained in the
Offer Document include (A) the Acceptance Condition, (B) the Anti-Trust
Condition, (C) where there is a competing offer, that the board of directors of
the Target is not then recommending such competing offer in lieu of the Offer
and (D) are otherwise consistent in all material respects with those contained
in the Scheme Document (to the extent applicable for an Offer, other than
(i) any changes approved by the Panel on Takeovers and Mergers or (ii) changes
to the price per Target Share which are made in accordance with the relevant
provisions of this Agreement).

(m) In the case of an Offer, (i) not declare the Offer unconditional as to
acceptances until Acquisition Co. has received valid acceptances of Target
Shares in respect of an aggregate amount of not less than 75% of the Target
Shares, and (ii) promptly upon Acquisition Co. acquiring 90% of the Target
Shares to which the Offer relates, ensure that notices under Section 979 of the
Companies Act in respect of Target Shares are issued.

(n) In the case of a Scheme, within 90 days of the Closing Date, and if the
Scheme has been switched to an Offer, within 90 days after the later of (i) the
Closing Date and (ii) the date upon which Acquisition Co. owns 75% of the Target
Shares, procure that such action as is necessary is taken to de-list the Target
Shares from the London stock exchange and as soon as reasonably practicable
thereafter, use its reasonable endeavours to re-register the Target as a private
limited company.

Section 6.21 Post-Closing Requirements.

Existing Target Credit Facility. Within 30 days after the Closing Date (or such
later date as the Administrative Agent may agree in its discretion), the
Existing Target Credit Facility shall be repaid, all commitments to extend
credit thereunder shall be terminated, all Liens or other security interests
securing such Indebtedness shall be terminated and released by the lenders
thereunder, and the Administrative Agent shall receive evidence thereof and,
after giving effect to the Target Transactions, the Target shall have no
outstanding Indebtedness outstanding.

ARTICLE VII

NEGATIVE COVENANTS

Until (i) the principal of and interest on each Loan and all fees and other Loan
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims) shall have been paid in full:

Section 7.01 Liens. The Borrower shall not, and shall not permit any Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or otherwise cause
or suffer to exist any Lien (except Permitted Liens) that secures obligations
under any Indebtedness or any related Guarantee of the Borrower or any
Subsidiary Guarantor (any such Lien, the “Initial Lien”), on any asset or
property of the Borrower or any Subsidiary Guarantor, or any income or profits
therefrom, or assign or convey any right to receive income therefrom, except any
Initial Lien if the Loans are equally and ratably secured with (or on a senior
basis to, in the case such Initial Lien secures any Subordinated Indebtedness)
the obligations secured by such Initial Lien.

 

-70-



--------------------------------------------------------------------------------

Any Lien created in favor of the Loans pursuant to the last clause of the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally released and discharged upon the release and
discharge of the Initial Lien.

Section 7.02 [Reserved].

Section 7.03 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and an “incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower shall not issue any shares of
Disqualified Stock and shall not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or Preferred Stock; provided, however, that after
the earlier of (i) the Conversion Date or (ii) the Fall-away Date, the Borrower
may incur Indebtedness (including Acquired Indebtedness) or issue shares of
Disqualified Stock, and subject to the last proviso in this Section 7.03(a), any
of its Restricted Subsidiaries may incur Indebtedness (including Acquired
Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, if the Fixed Charge Coverage Ratio on a consolidated basis for the
Borrower and its Restricted Subsidiaries’ most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00, determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided further, that Restricted Subsidiaries that are not
Subsidiary Guarantors may not incur Indebtedness or issue Disqualified Stock or
Preferred Stock pursuant to this paragraph if, after giving pro forma effect to
such incurrence or issuance (including a pro forma application of the net
proceeds therefrom), the aggregate amount of Indebtedness, Disqualified Stock
and Preferred Stock of Restricted Subsidiaries that are not Subsidiary
Guarantors incurred or issued pursuant to this Section 7.03(a) would exceed
$50.0 million.

(b) The provisions of Section 7.03(a) hereof shall not apply to:

(1) the incurrence by the Borrower and the Loan Parties of Indebtedness
represented by (i) (A) the Loans and the Guarantees, the Exchange Notes and
related guarantees to be issued in exchange for the Loans and the Guarantees and
the exchange notes and related exchange guarantees to be issued in exchange for
the Exchange Notes and the guarantees thereof pursuant to the Exchange
Registration Rights Agreement and (B) any Permanent Securities (including any
guarantee thereof) and any exchange notes and related exchange guarantees to be
issued in exchange for any Permanent Securities and the guarantees thereof
pursuant to a registration rights agreement related thereto, if applicable and
(ii) (A) the Loans and the Guarantees, the Exchange Notes (each as defined in
the Secured Bridge Facility) under the Secured Bridge Facility and related
guarantees to be issued in exchange for such Loans and the Guarantees and the
exchange notes and related exchange guarantees to be issued in exchange for such
Exchange Notes and the guarantees thereof pursuant to the Exchange Registration
Rights Agreement (as defined in the Secured Bridge Facility) and (B) any
Permanent Securities (including any guarantee thereof) (as defined in the
Secured Bridge Facility) issued under the Secured Bridge Facility and any
exchange notes and related exchange guarantees to be issued in exchange for any
such Permanent Securities and the guarantees thereof pursuant to a registration
rights agreement related thereto, if applicable;

(2) the incurrence of Indebtedness pursuant to Credit Facilities by the Borrower
or any of its Restricted Subsidiaries and the issuance and creation of letters
of credit and bankers’ acceptances thereunder (with letters of credit and
bankers’ acceptances being deemed to have a principal amount equal to the face
amount thereof), up to an aggregate principal amount at any one time outstanding
not to exceed the greater of (x) $75.0 million and (y) the Borrowing Base;

(3) Indebtedness of the Borrower and its Restricted Subsidiaries in existence on
the Issue Date (other than Indebtedness described in clauses (1) and (2) of this
Section 7.03(b));

 

-71-



--------------------------------------------------------------------------------

(4) Indebtedness (including Capitalized Lease Obligations) and Disqualified
Stock incurred or issued by the Borrower or any of its Restricted Subsidiaries,
and Preferred Stock issued by any of the Borrower’s Restricted Subsidiaries, to
finance the purchase, lease or improvement of property (real or personal) or
equipment (other than software) that is used or useful in a Similar Business,
whether through the direct purchase of assets or the Capital Stock of any Person
owning such assets, in an aggregate principal amount at the date of such
incurrence (including all Refinancing Indebtedness Incurred to refinance any
other Indebtedness incurred pursuant to this Section 7.03(b)(4)) not to exceed
the greater of (x) $40.0 million and (y) 4.0% of Total Assets; provided,
however, that such Indebtedness exists at the date of such purchase or
transaction or is created within 365 (for the avoidance of doubt, the purchase
date for any asset shall be the later of the date of completion of installation
and the beginning of the full productive use of such asset) days thereafter (it
being understood that any Indebtedness, Disqualified Stock or Preferred Stock
incurred pursuant to this clause (4) shall cease to be deemed incurred or
outstanding for purposes of this Section 7.03(b)(4) but shall be deemed incurred
for the purposes of Section 7.03(a) hereof from and after the first date on
which the Borrower or such Restricted Subsidiary could have incurred such
Indebtedness, Disqualified Stock or Preferred Stock under Section 7.03(a) hereof
without reliance on this Section 7.03(b)(4));

(5) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(6) Indebtedness arising from agreements of the Borrower or its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
of the Borrower or any of its Restricted Subsidiaries (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this Section 7.03(b)(6));

(7) Indebtedness of the Borrower to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor shall be deemed subordinated in right of payment to the Loan
Obligations unless the terms of such Indebtedness expressly provide otherwise
(in which case such Indebtedness shall not be permitted by this clause (7));
provided, further, that any subsequent issuance or transfer of any Capital Stock
or any other event which results in the Restricted Subsidiary holding such
Indebtedness ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Restricted
Subsidiary) shall be deemed, in each case, to be an incurrence of such
Indebtedness not permitted by this clause (7);

(8) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Subsidiary Guarantor, such
Indebtedness shall be deemed subordinated in right of payment to the Guarantee
of the Loan Obligations of such Subsidiary Guarantor unless the terms of such
Indebtedness expressly provide otherwise (in which case such Indebtedness shall
not be permitted by this clause (8)); provided further that any subsequent
issuance or transfer of any Capital Stock or any other event which results in
any such Indebtedness being held by a person other than the Borrower or a
Restricted Subsidiary or any subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary) shall be deemed, in
each case, to be an incurrence of such Indebtedness not permitted by this clause
(8);

(9) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary, provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other

 

-72-



--------------------------------------------------------------------------------

subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of such shares of Preferred Stock not permitted by this clause (9);

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness of the Borrower or any Restricted Subsidiary
permitted to be incurred pursuant to this Section 7.03, exchange rate risk or
commodity pricing risk;

(11) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(12) (a) Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower or any Restricted
Subsidiary equal to 100.0% of the net cash proceeds received by the Borrower
since immediately after the Issue Date from the issue or sale of Equity
Interests of the Borrower or cash contributed to the capital of the Borrower (in
each case, other than proceeds of Disqualified Stock, Designated Preferred Stock
or sales of Equity Interests to the Borrower or any of its Subsidiaries) as
determined in accordance with clauses (3)(b) and (3)(c) of Section 7.06(a)
hereof to the extent such net cash proceeds or cash have not been applied
pursuant to such clauses to make Restricted Payments or to make other
Investments, payments or exchanges pursuant to Section 7.06(b) hereof or to make
Permitted Investments specified in clauses (10), (12), (14), (16), (17) or
(18) of the definition thereof and (b) Indebtedness or Disqualified Stock of the
Borrower and Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this Section 7.03(b)(12)(b), does not at any one time outstanding exceed the
greater of (x) $75.0 million and (y) 5.0% of Total Assets (it being understood
that any Indebtedness, Disqualified Stock or Preferred Stock incurred pursuant
to this Section 7.03(b)(12)(b) shall cease to be deemed incurred or outstanding
for purposes of this Section 7.03(b)(12)(b) but shall be deemed incurred for the
purposes of Section 7.03(a) from and after the first date on which the Borrower
or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under Section 7.03(a) hereof without
reliance on this Section 7.03(b)(12)(b);

(13) the incurrence or issuance by the Borrower or any Restricted Subsidiary of
Indebtedness or Disqualified Stock, and the issuance by any Restricted
Subsidiary of Preferred Stock, in each case which serves to refund, refinance,
replace, renew, extend or defease any Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or any Restricted Subsidiary or Preferred Stock
of any Restricted Subsidiary incurred as permitted under Section 7.03(a) hereof
and clauses (1), (3), (4) and (12)(a) of this Section 7.03(b), this clause
(13) and clause (14) of this Section 7.03(b) or any Indebtedness, Disqualified
Stock or Preferred Stock previously issued to so refund, refinance, replace,
renew, extend or defease such Indebtedness, Disqualified Stock or Preferred
Stock including additional Indebtedness, Disqualified Stock or Preferred Stock
incurred to pay premiums (including reasonable tender premiums), defeasance
costs and fees in connection therewith (the “Refinancing Indebtedness”) prior to
its respective maturity; provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, replaced, renewed, extended or defeased;

(B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated to the Loan Obligations or any Guarantee thereof, such Refinancing
Indebtedness is subordinated to the Loan Obligations or the Guarantee at least
to the same extent as the Indebtedness being refinanced or refunded or
(ii) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must
be Disqualified Stock or Preferred Stock, respectively, and

 

-73-



--------------------------------------------------------------------------------

(C) shall not include:

(1) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Subsidiary Guarantor that refinances Indebtedness or
Disqualified Stock of the Borrower;

(2) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Subsidiary Guarantor that refinances Indebtedness,
Disqualified Stock or Preferred Stock of a Subsidiary Guarantor, or

(3) Indebtedness or Disqualified Stock of the Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;

provided, further, that subclause (A) of this clause (13) shall not apply to any
refunding or refinancing of any Secured Indebtedness.

(14) (x) Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary, incurred or
issued to finance an acquisition or (y) Indebtedness, Disqualified Stock or
Preferred Stock of Persons that are acquired by the Borrower or any Restricted
Subsidiary or merged into the Borrower or a Restricted Subsidiary in accordance
with the terms of this Agreement; provided that in the case of (x) and (y) after
giving effect to such acquisition or merger, either (a) the Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 7.03(a) hereof, or (b) the
Fixed Charge Coverage Ratio of the Borrower and the Restricted Subsidiaries is
greater than immediately prior to such acquisition or merger; provided that the
aggregate amount of Indebtedness, Disqualified Stock and Preferred Stock of
Restricted Subsidiaries that are not Subsidiary Guarantors incurred or issued
pursuant to this clause (14) shall not exceed $50.0 million;

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(16) Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit issued pursuant to Credit Facilities, in a
principal amount not in excess of the stated amount of such letter of credit;

(17) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Agreement, or (B) any guarantee by a
Restricted Subsidiary of Indebtedness of the Borrower; provided that such
guarantee is incurred in accordance with Section 6.11 hereof;

(18) Indebtedness of Foreign Subsidiaries of the Borrower in an amount not to
exceed, at any one time outstanding and together with any other Indebtedness
incurred under this Section 7.03(b)(18), the greater of (x) $50.0 million and
(y) 8.0% of the total assets of the Foreign Subsidiaries on a consolidated basis
as shown on the Borrower’s most recent balance sheet (it being understood that
any Indebtedness incurred pursuant to this Section 7.03(b)(18) shall cease to be
deemed incurred or outstanding for purposes of this Section 7.03(b)(18) but
shall be deemed incurred for the purposes of Section 7.03(a) hereof from and
after the first date on which the Borrower or its Restricted Subsidiaries could
have incurred such Indebtedness under Section 7.03(a) hereof without reliance on
this Section 7.03(b)(18);

(19) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business;

 

-74-



--------------------------------------------------------------------------------

(20) Indebtedness consisting of Indebtedness issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Equity Interests of the Borrower
or any direct or indirect parent company of the Borrower to the extent described
in clause (4) of Section 7.06(b) hereof;

(21) Indebtedness consisting of cash management services incurred in the
ordinary course of business;

(22) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(23) Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Restricted Subsidiaries; and

(24) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables or payables for credit management purposes, in each
case incurred or undertaken consistent with past practice or in the ordinary
course of business.

(c) For purposes of determining compliance with this Section 7.03:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (24) of Section 7.03(b) hereof or is entitled
to be incurred pursuant to Section 7.03(a) hereof, the Borrower, in its sole
discretion, may classify or reclassify such item of Indebtedness, Disqualified
Stock or Preferred Stock (or any portion thereof) and shall only be required to
include the amount and type of such Indebtedness, Disqualified Stock or
Preferred Stock in one of the above clauses or under Section 7.03(a) hereof; and

(2) at the time of incurrence, the Borrower shall be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 7.03(a) and Section 7.03(b) hereof; provided that all
Indebtedness outstanding under the ABL Facility on the Issue Date shall be
treated as incurred on the Issue Date under clause (1)(b) of Section 7.03(b)
hereof.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest in the form
of additional Indebtedness and the payment of dividends in the form of
additional Disqualified Stock or Preferred Stock, as applicable, will in each
case not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
Preferred Stock for purposes of this Section 7.03.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced, plus the amount of any reasonable premium
(including reasonable tender premiums), defeasance costs and any reasonable fees
and expenses incurred in connection with the issuance of such new Indebtedness.

 

-75-



--------------------------------------------------------------------------------

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

The Borrower shall not, and shall not permit any Subsidiary Guarantor to,
directly or indirectly, incur any Indebtedness (including Acquired Indebtedness)
that is subordinated or junior in right of payment to any Indebtedness of the
Borrower or such Subsidiary Guarantor, as the case may be, unless such
Indebtedness is expressly subordinated in right of payment to the Loans or such
Subsidiary Guarantor’s Guarantee to the extent and in the same manner as such
Indebtedness is subordinated to other Indebtedness of the Borrower or such
Subsidiary Guarantor, as the case may be.

Unsecured Indebtedness shall not be treated as subordinated or junior to Secured
Indebtedness merely because it is unsecured. Senior Indebtedness shall not be
treated as subordinated or junior to any other Senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

Section 7.04 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Borrower may not, directly or indirectly, consolidate or merge with or
into or wind up into (whether or not the Borrower is the surviving Person), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of the Borrower’s properties or assets, in one or more related
transactions, to any Person unless:

(1) the Borrower is the surviving entity or the Person formed by or surviving
any such consolidation or merger (if other than the Borrower) or to which such
sale, assignment, transfer, lease, conveyance or other disposition shall have
been made, is a corporation, partnership (including a limited partnership),
trust or limited liability company organized or existing under the laws of the
jurisdiction of organization of the Borrower or the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof (such
Person, as the case may be, being herein called the “Successor Company”);
provided that in the case where the Successor Company is not a corporation, a
co-obligor of the Loans is a corporation;

(2) the Successor Company, if other than the Borrower, expressly assumes all the
obligations of the Borrower under this Agreement and the other Loan Documents;

(3) immediately after such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Borrower or the Successor Company, as applicable, would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 7.03(a) hereof, or

(B) the Fixed Charge Coverage Ratio for the Borrower (or, if applicable, the
Successor Company) and its Restricted Subsidiaries would be greater than such
Ratio for the Borrower and its Restricted Subsidiaries immediately prior to such
transaction;

(5) each Subsidiary Guarantor, unless it is the other party to the transactions
described above, in which case Section 7.04(c)(1)(B) hereof shall apply, shall
have by supplement to the Guaranty confirmed that its Guarantee shall apply to
such Person’s obligations under the Loan Documents; and

(6) the Borrower (or, if applicable, the Successor Company) shall have delivered
to the Administrative Agent an Officer’s Certificate and an Opinion of Counsel,
each stating that such consolidation, merger or transfer and such supplement to
the Guaranty, if any, comply with this Agreement.

 

-76-



--------------------------------------------------------------------------------

(b) The Successor Company shall succeed to, and be substituted for the Borrower,
as the case may be, under this Agreement and the Loan Documents. Notwithstanding
clauses (3) and (4) of Section 7.04(a) hereof:

(1) any Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Borrower or a Subsidiary Guarantor;
and

(2) the Borrower may merge with an Affiliate of the Borrower, as the case may
be, solely for the purpose of reincorporating the Borrower in the United States,
any state thereof, the District of Columbia or any territory thereof so long as
the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby.

(c) Subject to Section 7.05 hereof, no Subsidiary Guarantor shall, and the
Borrower shall not permit any Subsidiary Guarantor to, consolidate or merge with
or into or wind up into (whether or not such Subsidiary Guarantor is the
surviving corporation), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its properties or assets, in one or more
related transactions, to any Person unless:

(1) (A) such Guarantor is the surviving entity or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
shall have been made is a corporation, partnership, trust or limited liability
company organized or existing under the laws of the jurisdiction of organization
of such Guarantor, as the case may be, or the laws of the United States, any
state thereof, the District of Columbia, or any territory thereof (such
Guarantor or such Person, as the case may be, being herein called the “Successor
Person”);

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under the Guaranty pursuant to supplements to
the Guaranty or other documents or instruments;

(C) immediately after such transaction, no Default or Event of Default exists;
and

(D) the Borrower shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplement to the Guaranty, if any, comply with this
Agreement; or

(2) the transaction is made in compliance with Section 7.05 hereof.

(d) Subject to Section 7.05 hereof, the Successor Person shall succeed to, and
be substituted for, such Guarantor under this Agreement and such Guarantor’s
Guarantee. Notwithstanding the foregoing, any Subsidiary Guarantor may (i) merge
into or transfer all or part of its properties and assets to another Subsidiary
Guarantor or the Borrower, (ii) merge with an Affiliate of the Borrower solely
for the purpose of reincorporating the Subsidiary Guarantor in the United
States, any state thereof, the District of Columbia or any territory thereof or
(iii) convert into a corporation, partnership, limited partnership, limited
liability company or trust organized under the laws of the jurisdiction of
organization of such Subsidiary Guarantor, in each case without regard to the
requirements set forth in Section 7.04(c) hereof.

Section 7.05 Asset Sales.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to consummate an Asset Sale, unless:

(1) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets sold or otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the following shall be deemed to be cash for purposes of this provision and for
no other purpose:

(A) any liabilities (as reflected in the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto or, if
incurred or increased subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Borrower’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
increase had taken place on the date of such balance sheet, as determined by the
Borrower) of the Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Loan Obligations) that are assumed
by the transferee of any such assets pursuant to a written agreement which
releases or indemnifies the Borrower or such Restricted Subsidiary from such
liabilities;

 

-77-



--------------------------------------------------------------------------------

(B) any securities, notes or other similar obligations received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale; and

(C) any Designated Non-cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of (i) $30.0 million and (ii) 3.25% of Total Assets at the time of the
receipt of such Designated Non-cash Consideration, with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value.

(b) Within 450 days after the receipt of any Net Proceeds of any Asset Sale, the
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale,

(1) to permanently reduce Indebtedness as follows:

(A) if the assets subject of such Asset Sale constitute collateral for other
Senior Indebtedness of the Borrower or a Subsidiary Guarantor, which Lien is
permitted by this Agreement, to permanently reduce Obligations under such other
Senior Indebtedness that is secured by a Lien, which Lien is permitted by this
Agreement, and to correspondingly reduce commitments with respect thereto;

(B) if the assets subject of such Asset Sale do not constitute collateral for
any Senior Indebtedness of the Borrower or a Subsidiary Guarantor, to
permanently reduce Obligations under other Senior Indebtedness of the Borrower
or a Subsidiary Guarantor (and to correspondingly reduce commitments with
respect thereto), provided that the Borrower shall equally and ratably reduce
(or offer to reduce, as applicable) the Loan Obligations on a pro rata basis;
provided, further, that all reductions of Loan Obligations shall be made as
provided under Section 2.05 hereof or through open-market purchases (to the
extent such purchases are at or above 100% of the principal amount thereof plus
accrued and unpaid interest) or by making an offer (in accordance with the
procedures set forth in Section 7.05(c) hereof) to all Lenders to purchase their
Loans at 100% of the principal amount thereof, plus the amount of accrued but
unpaid interest, if any, on the amount of Loans that would otherwise be
prepaid; or

(C) if the assets subject of such Asset Sale are the property or assets of a
Restricted Subsidiary that is not a Subsidiary Guarantor, to permanently reduce
Indebtedness of (i) a Restricted Subsidiary that is not a Subsidiary Guarantor,
other than Indebtedness owed to the Borrower or any Restricted Subsidiary, or
(ii) the Borrower or a Subsidiary Guarantor,

(2) to make (A) an Investment in any one or more businesses; provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Borrower or any of its

 

-78-



--------------------------------------------------------------------------------

Restricted Subsidiaries, as the case may be, owning an amount of the Capital
Stock of such business such that it constitutes a Restricted Subsidiary,
(B) capital expenditures or (C) acquisitions of other assets, in each of (A),
(B) and (C), used or useful in a Similar Business; or

(3) to make an Investment in (A) any one or more businesses; provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Borrower or any of its Restricted Subsidiaries, as the case
may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary, (B) properties or (C) acquisitions of other
assets that, in each of (A), (B) and (C), replace the businesses, properties
and/or assets that are the subject of such Asset Sale;

provided that, in the case of clauses (2) and (3) above, a binding commitment
entered into not later than such 450th day shall be treated as a permitted
application of the Net Proceeds from the date of such commitment so long as the
Borrower, or such other Restricted Subsidiary enters into such commitment with
the good faith expectation that such Net Proceeds shall be applied to satisfy
such commitment within 180 days of such commitment (an “Acceptable Commitment”)
and, in the event any Acceptable Commitment is later cancelled or terminated for
any reason before the Net Proceeds are applied in connection therewith, the
Borrower or such Restricted Subsidiary enters into another Acceptable Commitment
(the “Second Commitment”) within 180 days of such cancellation or termination;
provided, further, that (x) if any Second Commitment is later cancelled or
terminated for any reason before such Net Proceeds are applied or (y) such Net
Proceeds are not actually so invested or paid in accordance with clause (2) or
(3) above by the end of such 180 day period, then such Net Proceeds shall
constitute Excess Proceeds.

(c) Any Net Proceeds from the Asset Sale that are not invested or applied as
provided and within the time period set forth in Section 7.05(b) hereof shall be
deemed to constitute “Excess Proceeds.” When the aggregate amount of Excess
Proceeds exceeds $25.0 million, the Borrower shall make an offer to all Lenders
and, if required by the terms of any Indebtedness that is pari passu in right of
payment with the Loans (“Pari Passu Indebtedness”), to the holders of such Pari
Passu Indebtedness (an “Asset Sale Offer”), to purchase the maximum aggregate
principal amount of the Loans and such Pari Passu Indebtedness that, in the case
of the Loans, is an integral multiple of $1,000 (but in minimum amounts of
$2,000) that may be purchased out of the Excess Proceeds at an offer price, in
the case of the Loans, in cash in an amount equal to 100% of the principal
amount thereof, plus accrued and unpaid interest to the date fixed for the
closing of such offer, and in the case of any Pari Passu Indebtedness at the
offer price required by the terms thereof but not to exceed 100% of the
principal amount thereof, plus accrued and unpaid interest, if any, in
accordance with the procedures set forth in this Agreement. The Borrower shall
commence an Asset Sale Offer with respect to Excess Proceeds within ten Business
Days after the date that Excess Proceeds exceed $25.0 million by mailing the
notice required pursuant to the terms of this Agreement, with a copy to the
Administrative Agent. The Borrower may satisfy the foregoing obligations with
respect to any Net Proceeds from an Asset Sale by making an Asset Sale Offer
with respect to such Net Proceeds prior to the expiration of the relevant
450 days or with respect to Excess Proceeds of $25.0 million or less.

To the extent that the aggregate amount of Loans or Pari Passu Indebtedness, as
the case may be, tendered pursuant to an Asset Sale Offer is less than the
Excess Proceeds, the Borrower may use any remaining Excess Proceeds for general
corporate purposes, subject to other covenants contained in this Agreement. If
the aggregate principal amount of Loans or Pari Passu Indebtedness, as the case
may be, surrendered by such holders thereof exceeds the amount of Excess
Proceeds, such Loans or Pari Passu Indebtedness, as the case may be, will be
purchased on a pro rata basis based on the accreted value or principal amount of
such Loans or Pari Passu Indebtedness, as the case may be, tendered (and the
Administrative Agent will select the tendered Loans of tendering Lenders on a
pro rata basis based on the amount of Loans tendered). Additionally, the
Borrower may, at its option, make an Asset Sale Offer using proceeds from any
Asset Sale at any time after consummation or expiration of such Asset Sale. Upon
consummation or expiration of any Asset Sale Offer, any Net Proceeds not used to
purchase Loans in such Asset Sale Offer shall not be deemed Excess Proceeds and
the Borrower may use any Net Proceeds not required to be used for general
corporate purposes, subject to other covenants contained in this Agreement.

(d) Pending the final application of any Net Proceeds pursuant to this
Section 7.05, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit facility
or otherwise invest such Net Proceeds in any manner not prohibited by this
Agreement.

 

-79-



--------------------------------------------------------------------------------

(e) In the event that, pursuant to this Section 7.05, the Borrower shall be
required to commence an Asset Sale Offer, it shall follow the procedures
specified below.

(1) The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
Business Days after the termination of the Offer Period (the “Purchase Date”),
the Borrower shall apply all Excess Proceeds (the “Offer Amount”), as the case
may be, to the purchase of Loans and, if required, Pari Passu Indebtedness (on a
pro rata basis, if applicable), or, if less than the Offer Amount has been
tendered, all Loans and such Pari Passu Indebtedness, to the extent applicable,
tendered in response to the Asset Sale Offer. Payment for any Loans so purchased
shall be made in the same manner as interest payments are made.

(2) Upon the commencement of an Asset Sale Offer, the Borrower shall send by
first-class mail or deliver electronically a notice to the Administrative Agent.
The notice shall contain all instructions and materials necessary to enable
Lenders to tender Loans pursuant to the Asset Sale Offer. The Asset Sale Offer
shall be made to all Lenders and holders of Pari Passu Indebtedness, to the
extent applicable. The notice, which shall govern the terms of the Asset Sale
Offer, shall state:

(A) that the length of time the Asset Sale Offer shall remain open;

(B) the Offer Amount, the purchase price and the Purchase Date;

(C) that any Loans not tendered or accepted for payment shall continue to accrue
interest;

(D) that, unless the Borrower defaults in making such payment, any Loans
accepted for payment pursuant to the Asset Sale Offer shall cease to accrue
interest after the Purchase Date;

(E) that Lenders electing to have Loans purchased pursuant to an Asset Sale
Offer may elect to have Loans purchased in integral multiples of $1,000 (but in
a minimum amount of $2,000);

(F) that Lenders shall be entitled to withdraw their election if the
Administrative Agent receives, not later than the close of business on the
expiration of the Offer Period, a telegram, a facsimile transmission or letter
setting forth the name of the Lender, the principal amount of Loans the Lender
delivered for purchase and a statement that such Lender is withdrawing his
election to have such Loans purchased;

(G) that, if the aggregate principal amount of Loans and Pari Passu
Indebtedness, to the extent applicable, surrendered by the holders thereof
exceeds the Offer Amount, the Administrative Agent shall select the Loans and
such Pari Passu Indebtedness, to the extent applicable, to be purchased on a pro
rata basis based on the accreted value or principal amount of the Loans or such
Pari Passu Indebtedness, to the extent applicable, tendered; and

(H) that Lenders whose Loans were purchased only in part shall be issued new
Loans equal in principal amount to the unpurchased portion of the Loans
surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased.

(3) On or before the Purchase Date, the Administrative Agent shall, to the
extent lawful, (i) accept for payment, on a pro rata basis, to the extent
necessary, the Offer Amount of Loans or portions thereof validly tendered
pursuant to the Asset Sale Offer, or if less than the Offer Amount has been
tendered, all Loans tendered and (ii) deliver or cause to be delivered to the
Administrative Agent for cancellation the Loans properly accepted, together with
an Officer’s Certificate stating the aggregate principal amount of Loans or
portions thereof so tendered.

 

-80-



--------------------------------------------------------------------------------

(4) The Administrative Agent shall promptly mail or deliver to each tendering
Lender an amount equal to the purchase price of the Loans properly tendered by
such Lender and accepted by the Administrative Agent for purchase, and the
Administrative Agent shall promptly issue new Loans, and the Administrative
Agent shall authenticate and mail or deliver (or cause to be transferred by
book-entry) such new Loans to such Lender (it being understood that,
notwithstanding anything in this Indenture to the contrary, no Opinion of
Counsel or Officer’s Certificate is required for the Administrative Agent to
authenticate and mail or deliver such new Loans) in a principal amount equal to
any unpurchased portion of the Loans surrendered representing the same
indebtedness to the extent not repurchased; provided that each such new Loans
shall be in a minimum principal amount of $2,000 or an integral multiple of
$1,000 in excess thereof. Any Loans not so accepted shall be promptly mailed or
delivered by the Administrative Agent to the Lender thereof. The Administrative
Agent shall publicly announce the results of the Asset Sale Offer on or as soon
as practicable after the Purchase Date.

Section 7.06 Limitation on Restricted Payments.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(I) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any of its Restricted Subsidiaries’ Equity Interests,
including any dividend or distribution payable in connection with any merger or
consolidation, other than:

(A) dividends or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower; or

(B) dividends or distributions by a Restricted Subsidiary; provided that, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower, or any direct or indirect parent of the
Borrower, including any purchase, redemption, defeasance, acquisition or
retirement, in connection with any merger or consolidation;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than:

(a) Indebtedness permitted under clauses (7) and (8) of Section 7.03(b) hereof;
or

(b) the purchase, repurchase or other acquisition of such Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or

(IV) make any Restricted Investment

(all such payments and other actions set forth in clauses (I) through (IV) above
(other than any exceptions thereof) being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Borrower could incur $1.00 of additional Indebtedness under the provisions
of Section 7.03(a) hereof; and

 

-81-



--------------------------------------------------------------------------------

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Issue Date (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (b) thereof only), (6)(c), (7), (9) and (14) (to the extent
not deducted in calculating Consolidated Net Income) of Section 7.06(b) hereof,
but excluding all other Restricted Payments permitted by Section 7.06(b)
hereof), is less than the sum of (without duplication):

(a) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) beginning on January 1, 2011 to the end of the Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

(b) 100% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since the Issue
Date (other than net cash proceeds to the extent such net cash proceeds have
been used to incur Indebtedness, Disqualified Stock or Preferred Stock pursuant
to clause (12)(a) of Section 7.03(b) hereof) from the issue or sale of:

(i) (A) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value of marketable securities or
other property received from the sale of:

(x) Equity Interests to employees, directors or consultants of the Borrower, any
direct or indirect parent company of the Borrower and the Borrower’s
Subsidiaries after the Issue Date to the extent such amounts have been applied
to Restricted Payments made in accordance with clause (4) of Section 7.06(b)
hereof; and

(y) Designated Preferred Stock;

and (B) to the extent such net cash proceeds are actually contributed to the
Borrower as equity (other than Disqualified Stock), Equity Interests of any of
the Borrower’s direct or indirect parent companies (excluding contributions of
the proceeds from the sale of Designated Preferred Stock of any such companies
or contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of Section 7.06(b) hereof); or

(ii) debt securities of the Borrower that have been converted into or exchanged
for such Equity Interests of the Borrower;

provided, however, that this clause (b) shall not include the proceeds from
(W) Refunding Capital Stock, (X) Equity Interests or convertible debt securities
of the Borrower (or any direct or indirect parent company) sold to a Restricted
Subsidiary, as the case may be, (Y) Disqualified Stock or debt securities that
have been converted into Disqualified Stock or (Z) Excluded Contributions; plus

(c) 100% of the aggregate amount of cash and the fair market value of marketable
securities or other property contributed to the capital of the Borrower (other
than Disqualified Stock) since the Issue Date (other than (i) net cash proceeds
to the extent such net cash proceeds have been used to incur Indebtedness,
Disqualified Stock or Preferred Stock pursuant to clause (12)(a) of
Section 7.03(b) hereof), (ii) contributions from a Restricted Subsidiary,
(iii) any Excluded Contribution, (iv) any Refunding Capital Stock or (v) any
Designated Preferred Stock); plus

 

-82-



--------------------------------------------------------------------------------

(d) 100% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by the Borrower or any
Restricted Subsidiary since immediately after the Issue Date by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances
and releases of guarantees which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries, in each case after the Issue Date; or

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary (other than to the extent the Investment in
such Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (7) of Section 7.06(b) hereof or to the extent such
Investment constituted a Permitted Investment) or a distribution or dividend
from an Unrestricted Subsidiary, in each case, after the Issue Date; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Issue Date, the fair market value (as determined
in good faith by the Borrower, provided that if such fair market value may
exceed $25.0 million, such determination shall be made by the Board of Directors
of the Borrower and evidenced by a board resolution) of the Investment in such
Unrestricted Subsidiary at the time of the redesignation of such Unrestricted
Subsidiary as a Restricted Subsidiary other than to the extent the Investment in
such Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (7) of Section 7.06(b) hereof or to the extent such
Investment constituted a Permitted Investment.

Notwithstanding the foregoing, neither the Borrower nor any of its Restricted
Subsidiaries shall make a Restricted Payment in reliance on this clause
(a) prior to the earlier of (i) the Conversion Date or (ii) the Fall-away Date.

(b) The foregoing provisions of Section 7.06(a) hereof shall not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of the irrevocable redemption notice, as applicable, if at the date
of declaration or notice such payment would have complied with the provisions of
this Agreement;

(2) (a) the redemption, repurchase, defeasance, retirement or other acquisition
of any Equity Interests (“Treasury Capital Stock”) or Subordinated Indebtedness
of the Borrower or any Equity Interests of any direct or indirect parent company
of the Borrower, in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary) of, Equity Interests of
the Borrower or any direct or indirect parent company of the Borrower to the
extent contributed to the Borrower (in each case, other than any Disqualified
Stock or Designated Preferred Stock) (“Refunding Capital Stock”) and (b) if
immediately prior to the retirement of Treasury Capital Stock, the declaration
and payment of dividends thereon was permitted under clause (6) of this
Section 7.06(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent company of the Borrower) in an aggregate amount no
greater than the aggregate amount per year of dividends per annum that were
declarable and payable on such Treasury Capital Stock immediately prior to such
retirement;

(3) the redemption, repurchase, defeasance or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or a Subsidiary Guarantor made in
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Borrower or a Subsidiary Guarantor, as the case may be,
which is incurred in compliance with Section 7.03 hereof so long as:

(A) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value, plus
the amount of any reasonable premium to be paid, defeasance costs and any
reasonable fees and expenses incurred in connection with the issuance of such
new Indebtedness;

 

-83-



--------------------------------------------------------------------------------

(B) such new Indebtedness is subordinated to the Loan Obligations or the
applicable Guarantee at least to the same extent as such Subordinated
Indebtedness so purchased, exchanged, redeemed, repurchased, defeased, acquired
or retired for value;

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, defeased, acquired or retired; and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, redemption or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or any of its direct or indirect parent companies held by
any future, present or former employee, director or consultant of the Borrower,
any of its Restricted Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, including any Equity
Interests rolled over by management, directors, or employees of the Borrower in
connection with the Transaction, (x) upon the death or disability of such
employee, director or consultant or (y) upon the resignation or other
termination of employment of such employee, director or consultant; provided,
however, that the aggregate Restricted Payments made under this clause (4) do
not exceed in any calendar year $10.0 million (which shall increase to
$20.0 million subsequent to the consummation of an underwritten public Equity
Offering by the Borrower or any direct or indirect parent corporation of the
Borrower) (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $20.0 million in any calendar year (which shall increase
to $35.0 million subsequent to the consummation of an underwritten public Equity
Offering by the Borrower or any direct or indirect parent of the Borrower));
provided further that such amount in any calendar year may be increased by an
amount not to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, Equity
Interests of any of the Borrower’s direct or indirect parent companies, in each
case, to members of management, directors or consultants of the Borrower, any of
its Subsidiaries or any of its direct or indirect parent companies that occurs
after the Issue Date, to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to the payment of Restricted
Payments by virtue of clause (3) of Section 7.06(a) hereof; plus

(b) the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries after the Issue Date; less

(c) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a) and (b) of this clause (4); and provided further that
(i) cancellation of Indebtedness owing to the Borrower or any of its Restricted
Subsidiaries from members of management of the Borrower, any of the Borrower’s
direct or indirect parent companies or any of the Borrower’s Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower or any of its
direct or indirect parent companies and (ii) the repurchase of Equity Interests
deemed to occur upon the exercise of options, warrants or similar instruments if
such Equity Interests represents all or a portion of the exercise price thereof
or payments, in lieu of the issuance of fractional Equity Interests or
withholding to pay other taxes payable in connection therewith, in the case of
each of clauses (i) and (ii), will not be deemed to constitute a Restricted
Payment for purposes of this Section 7.06 or any other provision of this
Agreement;

 

-84-



--------------------------------------------------------------------------------

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any of its Restricted Subsidiaries and
of Preferred Stock of any Restricted Subsidiary issued in accordance with
Section 7.03 hereof to the extent such dividends are included in the definition
of “Fixed Charges”;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after the Issue Date;

(b) the declaration and payment of dividends to a direct or indirect parent
company of the Borrower, the proceeds of which shall be used to fund the payment
of dividends to holders of any class or series of Designated Preferred Stock
(other than Disqualified Stock) of such parent corporation issued after the
Issue Date, provided that the amount of dividends paid pursuant to this clause
(b) shall not exceed the aggregate amount of cash actually contributed to the
Borrower from the sale of such Designated Preferred Stock; or

(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 7.06(b);

provided, however, in the case of each of (a), (b) and (c) of this clause (6),
that for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Borrower and its Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00 to 1.00;

(7) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities, not to exceed the greater of
(x) $20.0 million and (y) 2.0% of Total Assets at the time of such Investment
(with the fair market value of each Investment being measured at the time made
and without giving effect to subsequent changes in value);

(8) repurchases of Equity Interests deemed to occur upon exercise of stock
options, warrants or other equity-based awards if such Equity Interests
represent a portion of the exercise price of such options, warrants or awards;

(9) the declaration and payment of dividends on the Borrower’s common stock (or
payments of dividends to any direct or indirect parent entity to fund payments
of dividends on such entity’s common stock), following the consummation of a
public offering of the Borrower’s common stock or the common stock of any of its
direct or indirect parent companies after the Issue Date, of up to 6% per annum
of the net cash proceeds received by or contributed to the Borrower in or from
any such public offering, other than public offerings with respect to common
stock registered on Form S-4 or Form S-8 and other than any public sale
constituting an Excluded Contribution;

(10) Restricted Payments that are made (a) in an amount equal to the amount of
Excluded Contributions previously received or (b) without duplication with
clause (a), from the Net Proceeds from an Asset Sale in respect of property or
assets acquired after the Issue Date, if the acquisition of such property or
assets was financed with Excluded Contributions from the Investors;

 

-85-



--------------------------------------------------------------------------------

(11) following the earlier of (i) the Conversion Date or (ii) the Fall-away
Date, other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (11) not to exceed
(x) $40.0 million and (y) 2.50% of Total Assets at the time made;

(12) distributions or payments of Receivables Fees or any payments in connection
with a Factoring Program;

(13) any Restricted Payment made as part of the Transaction (including payments
made after the Issue Date in respect of long-term incentive plans, tax gross-ups
or in respect of any employment agreement entered into with officers of the
Borrower or any direct parent of the Borrower), and the fees and expenses
related thereto, or used to fund amounts owed to Affiliates (including dividends
to any direct or indirect parent of the Borrower to permit payment by such
parent of such amounts), in each case to the extent permitted by (or, in the
case of a dividend to fund such payment, to the extent such payment, if made by
the Borrower, would be permitted by) Section 7.08 hereof;

(14) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness in accordance with the provisions similar to those
described under Section 7.05 and Section 6.18 hereof; provided that all Loans
tendered in connection with a Change of Control Offer or Asset Sale Offer, as
applicable, have first been repurchased, redeemed or acquired for value;

(15) the declaration and payment of dividends by the Borrower to, or the making
of loans to, any direct or indirect parent company in amounts required for any
direct or indirect parent companies to pay, in each case, without duplication:

(a) franchise and excise taxes and other fees, taxes and expenses, in each case
to the extent required to maintain their corporate existence;

(b) federal, state and local income taxes, to the extent such income taxes are
attributable to the income of the Borrower and its Restricted Subsidiaries and,
to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such taxes to the extent attributable
to the income of such Unrestricted Subsidiaries; provided that in each case the
amount of such payments in any fiscal year does not exceed the amount that the
Borrower and its Restricted Subsidiaries would be required to pay in respect of
federal, state and local taxes for such fiscal year were the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries (to the extent
described above) to pay such taxes separately from any such parent entity;

(c) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

(d) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; and

(e) fees and expenses related to any unsuccessful equity or debt offering of
such parent entity; and

(16) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (7), (11) and (16) of this
Section 7.06(b), no Default shall have occurred and be continuing or would occur
as a consequence thereof.

 

-86-



--------------------------------------------------------------------------------

(c) As of the Issue Date, all of the Borrower’s Subsidiaries shall be Restricted
Subsidiaries. The Borrower shall not permit any Unrestricted Subsidiary to
become a Restricted Subsidiary except pursuant to the last sentence of the
definition of “Unrestricted Subsidiary.” For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Borrower and its Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated shall be deemed to be Restricted Payments in an
amount determined as set forth in the last sentence of the definition of
“Investments.” Such designation shall be permitted only if a Restricted Payment
in such amount would be permitted at such time, whether pursuant to
Section 7.06(a) hereof or under clauses (7), (10) or (11) of Section 7.06(b), or
pursuant to the definition of “Permitted Investment,” and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

Section 7.07 Change in Nature of Business. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Issue Date or any
business reasonably related or ancillary thereto.

Section 7.08 Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $10.0
million, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(2) the Borrower delivers to the Trustee, with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $20.0 million, a resolution adopted by
the majority of the Board of Directors of the Borrower approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) of this Section 7.08(a).

(b) The provisions of Section 7.08(a) hereof shall not apply to the following:

(1) transactions between or among the Borrower or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 7.06 hereof and the definition of
“Permitted Investment”;

(3) the payment of management, consulting, monitoring and advisory fees and
related expenses to the Investors pursuant to the Sponsor Management Agreement
(plus any unpaid management, consulting, monitoring and advisory fees and
related expenses within such amount accrued in any prior year) and the
termination fees pursuant to the Sponsor Management Agreement, in each case,
pursuant to the terms of the Sponsor Management Agreement as in effect on the
Issue Date or pursuant to any amendment thereto (so long as any such amendment
is not disadvantageous to the Lenders when taken as a whole as compared to the
Sponsor Management Agreement in effect on the Issue Date);

(4) the payment of reasonable and customary fees paid to, and indemnities
provided for the benefit of, former, current or future officers, directors,
employees or consultants of the Borrower, any of its direct or indirect parent
companies or any of its Restricted Subsidiaries;

(5) transactions in which the Borrower or any of its Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such

 

-87-



--------------------------------------------------------------------------------

transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that such terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis;

(6) any agreement as in effect as of the Issue Date, or any amendment thereto
(so long as any such amendment is not disadvantageous to the Lenders when taken
as a whole as compared to the applicable agreement as in effect on the Issue
Date);

(7) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any Registration Rights Agreement or purchase agreement
related thereto) to which it is a party as of the Issue Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Issue Date shall
only be permitted by this clause (7) to the extent that the terms of any such
amendment or new agreement are not otherwise disadvantageous to the Lenders when
taken as a whole;

(8) Target Transaction and the payment of all Transaction Expenses;

(9) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower
and its Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(10) the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Permitted Holder or to any director, officer, employee or
consultant of the Borrower or its direct or indirect parent entities or its
Restricted Subsidiaries;

(11) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility or Factoring Program;

(12) payments by the Borrower or any of its Restricted Subsidiaries to any of
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures
which payments are approved by a majority of the Board of Directors of the
Borrower in good faith;

(13) payments or loans (or cancellation of loans) to employees or consultants of
the Borrower, any of its direct or indirect parent entities or any of its
Restricted Subsidiaries and employment agreements, stock option plans and other
similar arrangements with such employees or consultants which, in each case, are
approved by the Borrower in good faith;

(14) investments by any of the Investors in securities of the Borrower or any of
its Restricted Subsidiaries (and the payment of reasonable out-of-pocket
expenses incurred by the Investors in connection therewith) so long as (i) the
investment is being offered generally to other investors on the same or more
favorable terms and (ii) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities;

(15) the pledge of Equity Interests of any Unrestricted Subsidiary to lenders to
support the Indebtedness of such Unrestricted Subsidiary owed to such
lenders; and

(16) any transaction with a joint venture which would constitute an Affiliate
Transaction solely because the Borrower or its Restricted Subsidiary owns an
equity interest or otherwise controls such joint venture or similar entity.

 

-88-



--------------------------------------------------------------------------------

Section 7.09 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary that is not a Guarantor to:

(1) (A) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or

(B) pay any Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries;

(2) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(3) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries.

(b) The restrictions in Section 7.09(a) hereof shall not apply to such
encumbrances or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date;

(2) this Agreement, the Senior Secured Notes Documents, the Secured Bridge
Facility and any Exchange Notes or Permanent Securities (each as defined in the
Secured Bridge Facility) issued thereunder and the ABL Facility and the related
documentation and Hedging Obligations and any related documentation;

(3) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (3) of
Section 7.09(a) hereof on the property so acquired;

(4) applicable Law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiaries in existence at the time of such acquisition or at
the time it merges with or into the Borrower or any of its Restricted
Subsidiaries or assumed in connection with the acquisition of assets from such
Person (but, in any such case, not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries so acquired or the
property or assets so assumed;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to
Section 7.03 hereof and Section 7.01 hereof that limit the right of the debtor
to dispose of the assets securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred subsequent to the Issue Date pursuant to
the provisions of Section 7.03 hereof;

 

-89-



--------------------------------------------------------------------------------

(10) customary provisions in joint venture agreements and other similar
agreements or arrangements relating solely to such joint venture;

(11) customary provisions contained in leases, licenses or similar agreements,
including with respect to intellectual property and other agreements, in each
case, entered into in the ordinary course of business;

(12) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 7.09(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (11) of this Section 7.09(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; and

(13) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Borrower are necessary or advisable to
effect the transactions contemplated under such Receivables Facility.

Section 7.10 Use of Proceeds. The Borrower shall not and shall not permit any of
its Restricted Subsidiaries to use the proceeds of the Initial Loans, whether
directly or indirectly, (i) in violation of Section 5.12(a) or (ii) for purposes
other than to finance the Target Acquisition and Transaction Expenses and use
the proceeds of any Permanent Securities after the Closing Date for purposes
other than to repay the Loans in accordance with Section 2.05 and to pay related
fees and expenses.

Section 7.11 [Reserved].

Section 7.12 Clear Market. The Borrower shall not and shall not permit any of
its Restricted Subsidiaries to, until the earlier of (i) a Successful
Syndication and (ii) 60 days after the Closing Date, offer, place or arrange any
competing issue of debt securities or commercial bank or other debt facilities
or securitizations (including renewals or refinancing of existing debt) without
the prior written consent of the Arrangers and the Administrative Agent (such
consent not to be unreasonably, withheld, conditioned or delayed) if the
Arrangers reasonably determine that such securities or other financings would
materially impair (i) the primary syndication of the Facility or the placement
of the Permanent Securities or (ii) the primary syndication of the Secured
Bridge Facility or the placement of any Permanent Securities (as defined in the
Secured Bridge Facility); provided that the Borrower’s and its Restricted
Subsidiaries’ ordinary course short term working capital facilities and ordinary
course capital lease, purchase money and equipment financings, and any increase
in the aggregate commitments under the ABL Facility in an amount not to exceed
$30,000,000 shall not be deemed to materially impair the primary syndication of
the Facility or the placement of the Permanent Securities or Exchange Notes.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Any of the following events referred to in any
of clauses (a) through (k) inclusive of this Section 8.01 shall constitute an
“Event of Default”:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan and (ii) within five Business Days
after the same becomes due, any interest on any Loan, any fee or any other
amount, payable hereunder or with respect to any other Loan Document.

(b) Specific Covenants. Failure by any Loan Party for 60 days after receipt of
written notice given by the Administrative Agent or holders of not less than 25%
of the Loans to comply with any of its other obligations, covenants or
agreements (other than a default referred to in Section 8.01(a) above or any
default under Section 6.17 above) contained in this Agreement or the Guaranties.

 

-90-



--------------------------------------------------------------------------------

(c) [Reserved].

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document required to be delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made.

(e) Cross-Default. Any default under any mortgage, indenture or instrument under
which there is issued or by which there is secured or evidenced any Indebtedness
for money borrowed by any Loan Party or the payment of which is guaranteed by
any Loan Party, other than Indebtedness owed to a Loan Party, whether such
Indebtedness or guarantee now exists or is created after the date of this
Agreement, if both:

(i) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(ii) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $25.0 million or more
at any one time outstanding.

(f) Insolvency Proceedings, Etc. (1) the Borrower or any Significant Subsidiary
pursuant to or within the meaning of any Bankruptcy Law:

(i) commences proceedings to be adjudicated bankrupt or insolvent;

(ii) consents to the institution of bankruptcy or Insolvency Proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy Law;

(iii) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(iv) makes a general assignment for the benefit of its creditors; or

(v) generally is not paying its debts as they become due; or

(2) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Borrower or any Significant Subsidiary, in a
proceeding in which the Borrower or any Significant Subsidiary is to be
adjudicated bankrupt or insolvent;

(ii) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Borrower or any Significant Subsidiary, or for all or
substantially all of the property of the Borrower or any Significant Subsidiary;
or

(iii) orders the liquidation of the Borrower or any of its Subsidiaries that is
a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days.

 

-91-



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within 60 days
after its issue or levy.

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of 60 consecutive days.

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events, has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(iii) a termination, withdrawal or noncompliance with applicable Law or plan
terms or termination, withdrawal or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that, when taken together with other such events,
could reasonably be expected to result in a Material Adverse Effect.

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Loan Obligations, ceases to be in full force and effect; or any Loan
Party contests in writing the validity or enforceability of any provision of any
Loan Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Loan Obligations and termination of the Initial Loan
Commitments), or purports in writing to revoke or rescind any Loan Document.

Notwithstanding the foregoing, for the period from the date of this Agreement
until the date which is 90 days after the Closing Date (the “Clean-Up Period”),
a breach of any representation or warranty in any Loan Document or any covenant,
condition or agreement in any Loan Document existing by reason of circumstances
existing on the Closing Date and relating solely to the business or operations
of the Target (or any obligation to procure or ensure in relation thereto) shall
not constitute a Default if and for so long as the circumstances giving rise to
such breach:

(i) are capable of being cured during the Clean-Up Period and Borrower and its
Subsidiaries are using reasonable efforts to cure such breach (it being
understood for the avoidance of doubt that untrue disclosure or financial
statements cannot be cured by amending, supplementing or restating such
disclosure or financial statements);

(ii) have not been knowingly caused or approved by Borrower; and

(iii) have not had, and would not reasonably be expected to have, a Material
Adverse Effect.

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(i) declare the Initial Loan Commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

-92-



--------------------------------------------------------------------------------

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(iii) exercise on behalf of itself and the Senior Credit Parties all rights and
remedies available to it and the Senior Credit Parties under the Loan Documents
or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under Debtor Relief Laws, the obligation of
each Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case, without further act of
the Administrative Agent or any Lender.

Section 8.03 Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that is an Immaterial
Domestic Subsidiary (it being agreed that all Restricted Subsidiaries affected
by any event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

Section 8.04 Application of Funds.

(a) After the occurrence and during the continuance of an Event of Default, at
the election of the (A) Administrative Agent or (B) the Required Lenders (or
after the Loans have become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received by the Administrative Agent in
respect of any of the Loan Obligations shall be applied by the Administrative
Agent as follows:

first, to pay any amounts (including fees, charges and disbursements of counsel
to the Agent) then due and payable to the Agent in its capacity as such pursuant
to Sections 2.09 and 10.04, until payment in full of all such fees shall have
been made;

second, to pay ratably all interest (including post-petition interest) on the
Loan Obligations, until payment in full of all such interest shall have been
made;

third, to pay the unpaid principal of the Loan Obligations ratably, until
payment in full of the principal of all Loan Obligations shall have been made;

fourth, to pay all other Loan Obligations ratably, until payment in full of all
such other Loan Obligations shall have been made; and

finally, to pay to the Borrower or the relevant Loan Party, or as a court of
competent jurisdiction may direct, any surplus then remaining;

provided that the foregoing shall be subject the limitation in Section 2.1 of
the Guaranty. The Administrative Agent may make such distributions hereunder in
cash or in kind or, on a ratable basis, in any combination thereof.

(b) In making the payments and allocations required by this Section 8.04, the
Administrative Agent will be entitled to rely on information from (i) its own
records for information as to the Senior Credit Parties, their Loan Obligations
and actions taken by them, (ii) any Senior Credit Party for information as to
its Loan Obligations and actions taken by it, to the extent that the
Administrative Agent has not obtained such information from its own records, and
(iii) the Borrower, to the extent that the Administrative Agent has not obtained
information from the

 

-93-



--------------------------------------------------------------------------------

foregoing sources. All distributions made by the Administrative Agent pursuant
to this Section 8.04 shall be final (except in the event of manifest error) and
the Administrative Agent shall have no duty to inquire as to the application by
any Senior Credit Party of any amount distributed to it

ARTICLE IX

AGENT

Section 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Citicorp to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default as such is given to the Administrative Agent by the
Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection

 

-94-



--------------------------------------------------------------------------------

herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
(i) a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States and (ii) either a Lender or any other Person
that is, so long as there is no Event of Default under Section 8.01(f),
reasonably acceptable to the Borrower. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and

 

-95-



--------------------------------------------------------------------------------

without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder. Without limiting
the foregoing, none of the Bookrunners, the Arrangers, or other agents listed on
the cover page hereof in their respective capacities as such, shall by reason of
any Loan Document, have any fiduciary relationship in respect of any Loan Party,
Lender or any other Person.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Loan Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Senior Credit Parties (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Loan
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount equal
to any applicable withholding Tax. If the IRS or any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
any amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding Tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by a Borrower and without limiting or expanding the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Article IX. The agreements in this

 

-96-



--------------------------------------------------------------------------------

Article IX shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender any refund of Taxes withheld or
deducted from funds paid for the account of such Lender.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
or ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent (it
being understood that such acknowledgement is ministerial in nature and must be
made to the extent such amendment, waiver or consent otherwise complies with the
requirements of this Section 10.01), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that (x) the Administrative Agent and the Borrower may, without
the consent of the Lenders, amend, modify or supplement this Agreement and any
other Loan Document to cure any ambiguity, typographical error, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of any Agent or any Lender and (y) no such amendment, waiver
or consent shall:

(i) [reserved];

(ii) extend or increase the Initial Loan Commitment of any Lender (or reinstate
any Initial Loan Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender (it being understood that a waiver of any
condition precedent or the waiver of any Default or mandatory prepayment shall
not constitute an extension or increase of any Initial Loan Commitment of any
Lender);

(iii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest;

(iv) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount (it
being understood that any change effected pursuant to clause (ix) below shall
not constitute such reduction); provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate”;

(v) change (A) Section 8.04 in a manner that would alter the application of
payments required thereby without the written consent of each Lender affected
thereby or (B) the order of application of any prepayment of Loans from the
application thereof set forth in the applicable provisions of Section 2.05(b),
in any manner that adversely affects the Lenders without the written consent of
each Lender adversely affected thereby;

(vi) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender affected thereby;

 

-97-



--------------------------------------------------------------------------------

(vii) other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the value of the Guaranty,
without the written consent of each Lender; or

(viii) restrict the right of any Lender to exchange Initial Loans for Term Loans
on the Conversion Date, or Term Loans for Exchange Notes or amend the rate of
such exchange;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, and (ii) Section 10.06(g) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees and related documents executed by Loan Parties or any Subsidiaries of
the Borrower in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure any ambiguity,
typographical error, defect or inconsistency or (iii) to cause such guarantee or
other document to be consistent with this Agreement and the other Loan
Documents.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13.

Section 10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

-98-



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent;
provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next business day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through electronic
telecommunications or other information transmission systems, except for direct
or “economic” (as such term is used in Title 18, United States Code,
Section 1030(g)) (as opposed to special, indirect, consequential or punitive)
losses, claims, damages, liabilities or expenses to the extent that such losses,
claims, damages, liabilities or expenses (x) are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document in respect of Borrower Materials made available
through electronic telecommunications or other information transmission systems,
if the Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to such direct or
“economic” damages).

(d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Borrower or any
other Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

-99-



--------------------------------------------------------------------------------

Section 10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or by the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (ii) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13) or (iii) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (x) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(y) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Holdings and the Borrower jointly and severally agree to
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans; provided that Holdings
and the Borrower shall not be required to reimburse the legal fees and expenses
of more than one outside counsel (in addition to any special counsel and up to
one local counsel in each applicable local jurisdiction) for all Persons
indemnified under this subsection (a) unless, in the opinion of counsel,
representation of all such indemnified persons would be inappropriate due to the
existence of an actual or potential conflict of interest.

(b) Indemnification. Holdings and the Borrower, jointly and severally, shall
indemnify each Agent (and any sub-agent thereof), each Arranger, each Lender and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and reasonably related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability of the Borrower or any
of its Subsidiaries, or (iv) any actual or

 

-100-



--------------------------------------------------------------------------------

prospective claim, litigation, investigation or proceeding relating to any of
the foregoing brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that Holdings and the Borrower for
any reason fail indefeasibly to pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by it or them to the Administrative Agent
(or any sub-agent thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent).
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, no Borrower or Indemnitee shall assert, and each Borrower and
Indemnitee hereby waives, any claim, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof provided that the foregoing will not limit the Borrower’s indemnity or
reimbursement obligations otherwise set forth in this Section 10.04. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.04.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Initial Loan Commitments and the repayment, satisfaction or discharge of all
the other Loan Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower or any other Loan Party is made to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (i) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (ii) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (ii) of the preceding sentence shall survive the
payment in full of the Loan Obligations and the termination of this Agreement.

 

-101-



--------------------------------------------------------------------------------

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, is intended to confer, shall be
construed to confer, or shall confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Notwithstanding anything to the contrary in this Agreement and in addition to
the consent rights of Borrower as may be otherwise applicable under this
Agreement, no transfer or assignment of Initial Loan Commitments is permitted
during the Certain Funds Period without the prior written consent of the
Borrower and any transfer or assignment without such prior written consent of
the Borrower shall be void and unenforceable.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section 10.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) (x) prior to the Initial Maturity Date, so long as no Event of Default or
Demand Failure Event has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required with
respect to any assignment that would result in the Initial Lenders (together
with their Affiliates) collectively holding less than 50.1% of the aggregate
principal amount of the Initial Loans and (y) no transfer or assignment of
Initial Loan Commitments is permitted during the Certain Funds Period without
the prior written consent of the Borrower; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund.

 

-102-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute
(except as otherwise contemplated in the penultimate sentence of Section 10.13)
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Borrower or any of the Borrower’s Subsidiaries or Affiliates.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Initial Loan Note, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection
(b) shall be treated for purposes of this Agreement as a sale by such Lender of
a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal and interest amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and each Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender with
respect with its own position only, at any reasonable time and from time to time
upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or other substantive change to the Loan Documents is
pending, any Lender may request and receive from the Administrative Agent a copy
of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this

 

-103-



--------------------------------------------------------------------------------

Agreement or the other Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
clause (y) of the first proviso to Section 10.01 that directly affects such
Participant. Subject to subsection (e) of this Section 10.06, the Borrower agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 (subject to the requirements and limitations of those Sections,
including Section 3.01(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b). To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the applicable Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”), provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary in connection with a Tax audit or proceeding to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive and such Lender (and the
applicable Borrower, to the extent that the Participant requests payment from
the Borrower) shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or to the extent
that any entitlement to a greater payment results from a Change in Law arising
after such Participant became a Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(i).
Subject to the provisions of this subsection (g), the Loan Parties agree that
each SPC shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of those Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section 10.06. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04) except to the extent the increase or change results from a
Change in Law arising after the option is granted, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, and (iii) the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. The
making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.

 

-104-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent, assign all or any portion of its right to receive payment with respect to
any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or guaranty or credit or
liquidity enhancement to such SPC.

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Confidential Information (as defined below) and not to disclose such
information, except that Confidential Information may be disclosed: (i) to its
Affiliates and to it and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential); (ii) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process in which case the Administrative
Agent or such Lender, as applicable, shall notify the Borrower prior to such
disclosure, in any case, to the extent legally permissible; (iv) to any other
party hereto; (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (vi) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.07, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (vii) with the consent of the Borrower;
(viii) to the extent such Confidential Information (A) becomes publicly
available other than as a result of a breach of this Section 10.07 or
(B) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower; (ix) to any rating agency in connection with the Transaction or (x) to
the extent such Confidential Information is independently developed by the
Administrative Agent, any Lender or any of their respective Affiliates.

For purposes of this Section 10.07, “Confidential Information” means all
information received from Holdings, the Borrower or any of its Subsidiaries or
Related Parties relating to Holdings or the Borrower or any Subsidiary or
Related Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Holdings or the Borrower or any
Subsidiary other than by breach of this Section 10.07; provided that, in the
case of information received from Holdings or the Borrower or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential or is delivered pursuant to Section 6.01, 6.02 or 6.03
hereof. Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section 10.07 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information. Notwithstanding
the foregoing, any Agent and any Lender may place advertisements in financial
and other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as it may choose,
and circulate similar promotional materials, after the closing of the
transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Confidential Information may include material non-public information concerning
Holdings, the Borrower or one or more Subsidiaries, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Laws, including Federal and state securities Laws.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld), to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan

 

-105-



--------------------------------------------------------------------------------

Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and its Affiliates under this Section 10.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (i) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Loan Obligations hereunder.

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
any Agent or any Lender or on their behalf and notwithstanding that the Agent or
any Lender may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Loan Obligations shall remain unpaid or
unsatisfied.

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (ii) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender’s obligations to make, continue to Loans has been
suspended pursuant to Section 3.02, if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto
(including but not limited to the last paragraph of Section 10.01), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required

 

-106-



--------------------------------------------------------------------------------

by, Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and in the case of any replacement of
a Lender pursuant to the last paragraph of Section 10.01, any then applicable
call premium due in respect of the Loans as a result of the occurrence of a
Demand Failure Event) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts);

(iii) in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Laws; and

(v) in the case of any replacement of Lenders under the circumstances described
in last paragraph of Section 10.01, the applicable amendment, waiver, discharge
or termination that the Borrower has requested shall become effective upon
giving effect to such replacement (and any related Assignment and Assumptions
required to be effected in connection therewith in accordance with this
Section 10.13).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.14 Governing Law; Jurisdiction Etc.

(a) Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN SUCH OTHER LOAN DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).

(b) Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

-107-



--------------------------------------------------------------------------------

(c) Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15 [Reserved].

Section 10.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Bookrunners are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Bookrunners, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent each Bookrunner each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Bookrunner in their capacities as Administrative Agent or
Bookrunner has any obligation to the Borrower, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, each Bookrunner and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor any Bookrunner
has any obligation to disclose any of such interests to the Borrower, Holdings
or any of their respective Affiliates. To the fullest extent permitted by law,
each of the Borrower and Holdings hereby waives and releases any claims that it
may have against the Administrative Agent and any Bookrunner with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any

 

-108-



--------------------------------------------------------------------------------

amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.19 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001) (the “USA
PATRIOT Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of each
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Borrower in accordance with the USA
PATRIOT Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” an anti-money laundering rules and regulations, including the USA
PATRIOT Act.

[Signature Pages Follows]

 

-109-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SCORPIO ACQUISITION CORPORATION,

as Holdings

By:  

/s/ Anjan Mukherjee

  Name:   Anjan Mukherjee   Title:   President and Secretary

POLYMER GROUP, INC.,

as Borrower

By:  

/s/ Dennis E. Norman

  Name:   Dennis E. Norman   Title:   Executive Vice President, Chief Financial
Officer and Treasurer



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

By:  

/s/ Caesar Wyszomirski

  Name:   Caesar Wyszomirski   Title:   Vice President

CITICORP NORTH AMERICA, INC.,

as an Initial Lender

By:  

/s/ Caesar Wyszomirski

  Name:   Caesar Wyszomirski   Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Initial Lender By:  

/s/ Paul Cugno

  Name:   Paul Cugno   Title:   Managing Director

ROYAL BANK OF CANADA,

as an Initial Lender

By:  

/s/ James S. Wolfe

  Name:   James S. Wolfe   Title:   Managing Director     Head of US Leveraged
Finance

HSBC BANK USA, N.A.,

as an Initial Lender

By:  

/s/ Michael Bieber

  Name:   Michael Bieber   Title:   Managing Director



--------------------------------------------------------------------------------

BLACKSTONE HOLDINGS FINANCE CO. L.L.C., as an Initial Lender By:  

/s/ Matthew B. Skurbe

  Name:   Matthew B. Skurbe   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Schedule 2.01

Lenders; Initial Loan Commitments

 

Lender Name

   Initial Loan
Commitments  

Citicorp North America, Inc.

   $ 18,750,000   

Barclays Bank PLC

   $ 18,750,000   

Royal Bank of Canada

   $ 5,000,000   

HSBC Bank USA, N.A.

   $ 5,000,000   

Blackstone Holdings Finance Co. L.L.C.

   $ 2,500,000   